UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51458 HOKU CORPORATION (Exact name of registrant as specified in its charter) Delaware 99-0351487 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1288 Ala Moana Blvd., Suite 220 Honolulu, Hawaii 96814 (Address of principal executive offices, including zip code) (808) 682-7800 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.001 per share The NASDAQ Stock Market, LLC (NASDAQ Global Market) Securities registered pursuant to Section12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes ¨ No x Indicate by a check mark whether the registrant (1)has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b 2 of the Act). Yes ¨ No x The aggregate market value of the voting stock held by non-affiliates of the registrant as of September30, 2009 was approximately $44.0 million (based on the closing sales price of the registrant’s common stock on September30, 2009). Aggregate market value excludes an aggregate of 4,158,202 shares of common stock held by officers and directors and by each person known by the registrant to own 5% or more of the outstanding common stock on such date. Exclusion of shares held by any of these persons should not be construed to indicate that such person possesses the power, direct or indirect, to direct or cause the direction of the management or policies of the registrant, or that such person is controlled by or under common control with the registrant. As of April 30, 2010, 55,090,190 shares of the Registrant’s common stock were issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the registrant’s definitive proxy statement for its 2010 Annual Meeting of Stockholders are incorporated by reference into Part III of this Form 10-K. 2 INDEX TO FORM 10-K Part I Item1. Business 4 Item1A. Risk Factors 16 Item1B. Unresolved Staff Comments 27 Item2. Properties 27 Item3. Legal Proceedings 27 Item4. Removed and Reserved 27 Part II Item5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 27 Item6. Selected Financial Data 30 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item7A. Quantitative and Qualitative Disclosures About Market Risk 40 Item8. Financial Statements and Supplementary Data 41 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 41 Item9A. Controls and Procedures 41 Item9B. Other Information 43 Part III Item10. Directors,Executive Officers and Corporate Governance 43 Item11. Executive Compensation 43 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Item13. Certain Relationships and Related Transactions, and Director Independence 43 Item14. Principal Accountant Fees and Services 43 Part IV Item15. Exhibits and Financial Statement Schedules 43 Signatures 44 3 PART I Item1. Business Forward-Looking Statements In some cases, you can identify forward-looking statements by terms such as “anticipate,” “believe,” “can,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,”“should,” “will,” “would” and similar expressions intended to identify forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance, time frames or achievements to be materially different from any future results, performance, time frames or achievements expressed or implied by the forward-looking statements. We discuss many of these risks, uncertainties and other factors in this Annual Report on Form 10-K in greater detail in Part I, Item IA. “Risk Factors.” Given these risks, uncertainties and other factors, you should not place undue reliance on these forward-looking statements. Also, these forward-looking statements represent our estimates and assumptions only as of the date hereof. We hereby qualify all of our forward-looking statements by these cautionary statements. Except as required by law, we assume no obligation to update these forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new information becomes available in the future. The following discussion should be read in conjunction with our financial statements and the related notes contained elsewhere in this Annual Report on Form 10-K. Our fiscal year ends on March31. We designate our fiscal year by the year in which that fiscal year ends; e.g., fiscal 2010 refers to our fiscal year ended March 31, 2010. Overview Hoku Corporation is a diversified clean energy technologies company with three business units: Hoku Materials, Hoku Solar and Hoku Fuel Cells. We were incorporated in Hawaii in March 2001, as Pacific Energy Group, Inc. and changed our name to Hoku Scientific, Inc. in July 2001.In December 2004, we were reincorporated in Delaware.In March 2010, we changed our name from Hoku Scientific, Inc. to Hoku Corporation. During fiscal 2010, we had limited activity in our fuel cell business, as such, during fiscal 2011, we plan to further assess our opportunities to grow this business or whether it may be appropriate to discontinue operations in Hoku Fuel Cells. Hoku Materials Hoku Materials was incorporated to manufacture polysilicon, a key material used in photovoltaic, or PV, modules. In May 2007, we commenced construction of our planned polysilicon manufacturing facility in Pocatello, Idaho, which would be capable of producing 4,000 metric tons of polysilicon per year, or the Polysilicon Plant. At this level of capacity, the estimated construction cost for our Polysilicon Plant is $390.0 to $410.0 million. Contingent on securing additional financing, we expect our first commercial shipment to occur in the third quarter of calendar year 2010.We intend to ramp-up production throughout the second half of calendar year 2010 and into calendar year 2011, when we expect to reach full production capability.We expect this schedule will allow us to meet all delivery obligations to our current customers. Hoku Materials incurred an operating loss of $4.1 million and $2.6 million in fiscal 2010 and 2009, respectively, which is primarily comprised of costs related to our initial polysilicon production, payroll, including stock compensation, professional fees and travel expenses. In addition, as of March 31, 2010, Hoku Materials has capitalized $282.6 million related to construction costs for the Polysilicon Plant and had received $127.0 million in customer deposits as prepayments on long-term polysilicon supply agreements, which excludes $50.0 million in equity contributions through our financing arrangement with Tianwei New Energy Holdings Co., Ltd., or Tianwei.More information regarding the Tianwei financing arrangement is provided below. Hoku Solar Our goal is to be a leading provider in PV system installations. We plan to continue to focus on designing, engineering and installing turnkey PV systems and related services in Hawaii using solar modules purchased from third-party suppliers. Hoku Solar incurred an operating loss of $1.9 million and $639,000 for fiscal 2010 and 2009, respectively, which mainly consisted of payroll, including stock compensation, and professional fees. Hoku Fuel Cells Under the name Hoku Fuel Cells, we operate our fuel cell business, which has designed, developed and manufactured membranes and membrane electrode assemblies, or MEAs, for proton exchange membrane, or PEM, fuel cells. Hoku MEAs are designed for the residential primary power, commercial back-up, and automotive hydrogen fuel cell markets. To date, none of our customers have commercially deployed products incorporating Hoku MEAs or Hoku Membranes, and we have not sold any products commercially. We do not have any current material fuel cell contracts. 4 We have selectively pursued patent applications in order to protect our technology, inventions and improvements related to our fuel cell products; however, during fiscal 2010, we had limited activity in our fuel cell business, and as such, during fiscal 2011, we plan to further assess our opportunities to grow this business or whether it may be appropriate to discontinue operations in Hoku Fuel Cells. As of March 31, 2010, Hoku Fuel Cells had insignificant activity primarily associated with prosecuting patent applications to protect our technology, inventions and improvements related to our fuel cell products. Our Solar Businesses Solar Industry Overview Photovoltaic Systems Photovoltaic, or PV, systems convert sunlight directly into electricity. These systems are used for “on-grid” and “off-grid” residential, commercial and industrial applications, and for a variety of consumer applications. “On-grid” markets refer to applications where solar power is used to supplement a customer’s electricity purchased from the utility network, whereas “off-grid” markets include those applications where access to utility networks is not economical or physically feasible, including road signs, highway call boxes and communications support along remote pipelines and telecommunications equipment, as well as rural residential applications. Consumer applications include garden lights, other outdoor lighting and handheld devices such as calculators. A PV system consists of one or more PV modules electrically connected in series, and typically includes a power inverter to convert the direct current, or DC, electricity produced by the modules into alternative alternating current, or AC, electricity that is required for most applications. For “on-grid” applications, an interconnection to the utility grid is required, and in “off-grid” applications, a battery may be required to provide power at night, and at other times when the sunlight is not sufficiently providing enough solar radiation for the PV system to generate sufficient electricity to power the electrical load. The key components of PV modules are PV cells, which are in turn made from silicon wafers. Silicon wafers are made from silicon ingots, which are in turn made from raw polysilicon. The following is a brief overview of these products and technologies. Polysilicon Polysilicon is an essential raw material in the production of PV cells. Polysilicon is created by altering quartz or sand to produce solar-grade polysilicon or electronic-grade. The key difference between solar-grade and electronic-grade polysilicon is the purity requirement. The purity requirement for solar-grade polysilicon is typically 99.9999%-99.999999% pure, while electronic-grade polysilicon tends to be at least 99.9999999% pure. The majority of polysilicon production begins with quartz or sand, which is refined into metallurgical-grade silicon, or MG-Si. MG-Si is then purified by various chemical processes into highly pure process chemicals, including silane and trichlorosilane (TCS). There are two main technologies for producing polysilicon from silane and TCS: the Siemens reactor method and the fluidized bed reactor, or FBR method. In the Siemens reactor process, the silane or TCS gas is introduced into a thermal decomposition furnace (reactor) with high temperature polysilicon rods inside a jacketed bell jar. The silicon contained in the gas will deposit on the heated rods, which gradually grow until the desired diameter has been reached. The end product is in the form of rods or chunks of polysilicon. The technology in the Siemens reactor was developed in the late 1950’s, is widely implemented, accounting for a majority of the polysilicon production today, and currently produces a higher purity of material. In the FBR process, silane or TCS gas is introduced into a tube-like reactor in which small polysilicon granules are suspended in the gas stream, referred to as the fluidized bed. The silicon contained in the gas deposits on the surface of the hot granules in the bed until the desired diameter has been reached. Silicon Ingots and Wafers Before polysilicon rods or chunks can be used in PV cells, they must first be converted into ingots, which are cut into wafers. There are two processes for making ingots from polysilicon: the monocrystalline and the multicrystalline process. To make monocrystalline ingots, a single crystal of polysilicon is grown, whereas, multicrystalline ingots are made by melting chunks of polysilicon together in a crucible to form a large block of multicrystalline polysilicon, which is then cut into smaller bricks. The monocrystalline ingot or the multicrystalline brick is then cut into thin wafers, typically using a cable saw. The end product is either a monocrystalline or a multicrystalline silicon wafer. PV Cells PV cells are made from silicon wafers. The wafer undergoes a process to combine positive and negative layers on the wafer, attach electrodes, and coat with anti-reflective materials. The performance of a PV cell is measured by its solar radiation conversion efficiency. The solar radiation conversion efficiency is a measure of the net percentage of energy from solar radiation that the PV cell converts into electricity. PV cells made from multicrystalline wafers may have efficiencies in the range of 13-18%, whereas PV cells made from monocrystalline wafers typically have higher efficiencies, sometimes up to 20%, but are more expensive to produce. 5 PV Modules PV modules are commonly known as solar panels. A PV module is made by electrically wiring together PV cells in series to increase the total voltage output. The connected cells are laminated in a glass or plastic covering and then framed. The wires connecting the PV cells terminate in a junction box to allow multiple PV modules to be electrically connected in a series to further increase the voltage and power output. Hoku Materials Business Strategy and Planned Polysilicon Product Our goal is to be a leading provider of solar-grade polysilicon. Contingent on financing, we plan to commence commercial production runs in the third quarter of calendar year 2010 and ramp-up to our full 4,000 metric tons per annum capacity by the end of fiscal 2011. Financing Update In December 2009, we completed a financing transaction with Tianwei in which we issued to Tianwei 33,379,287 shares of our common stock, representing 60% of our fully-diluted outstanding shares. Tianwei is restricted from transferring directly or indirectly 23,365,501, or 70%, of the shares to any third-party until the first anniversary of the closing date of the agreement.We also granted to Tianwei a warrant to purchase an additional 10 million shares of our common stock. The terms of the warrant include: (i) a per share exercise price equal to $2.52; (ii) an exercise period of seven years; and (iii) provision for a cashless, net-issue exercise. In exchange for the issuance of 33,379,287 shares of our common stock, the existing polysilicon supply agreements with Tianwei were amended to reduce the aggregate secured prepayment amount by $50.0 million out of an aggregate of $79.0 million.The amended supply agreements also provide for a reduced price at which Tianwei purchases polysilicon by approximately 11% in each year of the ten year agreement. Tianwei also agreed to loan us $50.0 million.In January and March 2010, we received the $20.0 million and $30.0 million, respectively, in loan proceeds.Pursuant to the loan agreement, we have pledged a security interest in all of our assets to Tianwei. In May 2010, we entered into a $20.0 million credit agreement with the New York branch of China Merchants Bank Co., Ltd, or China Merchants Bank.We borrowed the entire $20.0 million in May 2010 and the principal amount of the loan and any unpaid interest must be paid in full two years after the effective date of the credit agreement.We may prepay the loan at any time without penalty.Funds provided pursuant to the credit agreement are for general corporate purposes, including capital expenditures related to the Polysilicon Plant.The loan under the credit agreement is secured by a standby letter of credit drawn by Tianwei in Chengdu, China and issued to China Merchants Bank, as collateral. The loan bears interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 2% or, if we elect, any portion of the loan that is not less than $1.0 million may bear interest at an annual rate equal to the rate of interest announced by the lender as its “prime rate.”We are also assessed a facility fee of ½ percent of the total loan amount, or $100,000 per annum.Interest is payable quarterly, and the $20.0 million in loan proceeds is due in May 2012 with no penalty for earlier prepayment of principal. In June 2010, we entered into a $28.3 million credit agreement with the New York branch of China Construction Bank Corporation, or China Construction Bank. The agreement provides for a loan in an aggregate principal amount not to exceed $28.3 million, which must be borrowed within 90 days of our satisfying certain customary closing conditions.These closing conditions have subsequently been satisfied.The principal amount of the loan and any unpaid interest thereon must be paid in full by June 2012.We may prepay the loan, in whole or in part, at any time without penalty.Funds provided pursuant to the credit agreement are for the purpose of completing the development and construction of the Polysilicon Plant. The loan under the credit agreement is secured by a standby letter of credit drawn by Tianwei and issued by the Sichuan branch of China Construction Bank in favor of the New York branch of China Construction Bank.The loan will bear interest at a per annum rate equal to the LIBOR Rate for the applicable interest period plus 1.875% or, if we elect, and if the bank agrees, any portion of the loan that is not less than $1,000,000 may bear interest at an annual rate equal to the highest “Prime Rate” as published in the “Money Rates” column of the Eastern Edition of the Wall Street Journal from time to time.We will pay a facility fee of $70,750 and a commitment fee, which will be determined by multiplying the average daily balance of the un-utilized portion of the maximum loan amount during the 90 day available period by 1.875% per annum.In connection with the credit agreements with the New York branch of China Merchants Bank and the New York branch of the China Construction Bank, we agreed to reimburse Tianwei for interest, fees and expenses incurred pursuant to, or in connection with negotiating or performing, the stand-by letter of credits Tianwei drawn to secure our obligations, which amounts are unknown at this time. As of June 30, 2010, we have funded approximately $285.0 million of our Polysilicon Plant. After considering our recently secured credit line for $28.3 million and $14.8 million in expected prepayments, we still need to raise an additional $55-65 million to complete the construction of our Polysilicon Plant based upon our current estimate of $390.0 million to complete construction.We plan on raising this money through one or more subsequent debt and/or equity offerings and possibly prepayments from new customer contracts.Tianwei has alsoagreed to use its reasonable best effortsto assist us in obtaining additional financing that may be required by us to construct and operate our Polysilicon Plant. 6 Current Customers As of March 31, 2010, we have agreements with six leading solar companies for periods ranging from three to eleven years for the sale of up to approximately $1.7 billion of polysilicon, subject to meeting certain milestones and other conditions.Once our planned facility, which has been designed to produce up to 4,000 metric tons of polysilicon per year, is operating at full capacity, we expect that we will be able to meet the annual delivery requirements of our polysilicon sales contracts. In addition, through fiscal 2020, we project to have anywhere between approximately 500 to 1,500 metric tons of unallocated annual polysilicon production capacity from our planned production output of 4,000 metric tons per year.This unallocated polysilicon may be sold under one or more new long-term contracts, reserved for strategic purposes, or sold on the spot market. Wuxi Suntech Power Co. Ltd.In June 2007, we entered into a fixed price, fixed volume supply agreement with Wuxi Suntech Power Co., Ltd., or Suntech, for the sale and delivery of polysilicon.Under the agreement, the total amount that would be payable to us is approximately $678.0 million during a ten-year period, subject to product delivery and other conditions.In May 2008, we amended the agreement pursuant to which Suntech paid us $2.0 million as a prepayment for future deliveries and was obligated to pay an additional $45.0 million.In July 2009, we amended the existing agreements between Suntech and us, which became effective in December 2009 when the financing transaction with Tianwei was completed.Under the amendment Suntech agreed to waive certain rights.In exchange for the Suntech waivers, we agreed to waive our right to payment of the TCS demonstration installment and, as a result, Suntech is no longer required to make $15.0 million in additional prepayments.In addition, we authorized Suntech to replace its $45.0 million stand-by letter of credit with a $30.0 million stand-by letter of credit issued by a bank in China. In June 2010, we amended the supply agreement to, among other things,extend the first delivery of polysilicon products to Suntech to June 2011.In exchange, Suntech no longer is required to make prepayments of $30.0 million for future deliveries and will cancel the previously issued $30.0 million stand-by letter of credit.The term of the agreement was shortened to one year, measured from the first shipment of a specified quantity of polysilicon, and pricing was fixed for the term of the agreement. We will retain the$2.0 million in prepayments that Suntech has already paid, which will be credited against shipments of polysilicon.The agreement will automatically renew with the same terms unless either party terminates.If we fail to commence shipments by June 2011, then Suntech may terminate the supply agreement. Upon Suntech’s termination of the agreement under certain circumstances, we are required to refund to Suntech all prepayments made as of the date of termination, less any part thereof that has been applied to the purchase price of polysilicon delivered under the agreement.Upon a termination of the agreement for cause by us, we generally may retain the entire amount of prepayments made as of the date of such termination as liquidated damages, less any part thereof that has been applied to the purchase price of polysilicon delivered under the agreement. Pursuant to the agreement, we granted to Suntech a security interest in all of our tangible and intangible assets related to our polysilicon business, as further discussed in the Management’s Discussion and Analysis of Financial Condition and Results of Operations.This security interest is subordinated to the Tianwei financing and any third-party debt secured to finance construction of the Polysilicon Plant. Solarfun Power Hong Kong Limited. In November 2007, we entered into a fixed price, fixed volume supply agreement with Solarfun Power Hong Kong Limited, or Solarfun, a subsidiary of Solarfun Power Holdings Co., Ltd., for the sale of polysilicon.In March 2010, we entered into an amendment to the agreement pursuant to which Solarfun paid us $4.0 million of the $10.0 million prepayment balance. We agreed that Solarfun could pay us the remaining deposit of $6.0 million, as follows: the first $1.5 million to be paid to us on the date of the first shipment from our Polysilicon Plant; another $1.5 million to be paid one month after the date of the first shipment; and the remaining $3.0 million to be paid to us three months after the date of the first shipment. As of April 2010, Solarfun has paid to us $49.0 million as a prepayment for future polysilicon product deliveries, and it is obligated to pay us an additional $6.0 million in prepayments. Further, under the amendment, we are to use commercially reasonable efforts to make our first shipment to Solarfun by July 2010, and to provide a purchase price adjustment if after September 2010, we do not supply any product within a certain number of days after the scheduled delivery date.Provided that the first delivery occurs by December 2010, the term of the agreement will remain in force for eleven years, instead of ten years as originally contemplated under the agreement.The amendment also provides for a reduction in price during the first two years of the agreement, to be offset by the extension of the agreement’s term, such thatour aggregate revenues of up to $383.4 million from the sale of polysilicon to Solarfun will effectively remain unchanged.The price adjustment for the second year is contingent on Solarfun’s timely payment of the remaining deposits to us.After the first two years, the price will increase and then gradually decrease over the rest of the term.Solarfun retains the right to terminate the agreement, ifwe havenot commenced shipments by December 2010. Upon Solarfun’s termination of the agreement under certain circumstances, we are required to refund to Solarfun all prepayments made as of the date of termination, less any part thereof that has been applied to the purchase price of polysilicon delivered under the agreement.Upon a termination of the agreement by us, we generally may retain the entire amount of prepayments made as of the date of such termination as liquidated damages, less any part thereof that has been applied to the purchase price of polysilicon delivered under the agreement. 7 Pursuant to the Second Solarfun Supply Agreement, as amended, we granted to Solarfun a security interest in all of our tangible and intangible assets related to our polysilicon business, as further discussed in the Management’s Discussion and Analysis of Financial Condition and Results of Operations.This security interest is subordinated to the Tianwei financing and any third-party debt secured to finance construction of the Polysilicon Plant. Jinko Solar Co., Ltd. In July 2008, we entered into a fixed price, fixed volume supply agreement with Jinko Solar Co., Ltd., formerly known as Jiangxi Jinko Solar Co., Ltd., or Jinko, for the sale and delivery of polysilicon.In November 2009, we amended the supply agreement under which Jinko could pay us up to approximately $106.0 million during a nine-year period, subject to product deliveries and other conditions.The average price for polysilicon paid by Jinko will decrease gradually over the term of the agreement.Pursuant to the amendment, our first delivery of polysilicon products to Jinko is due in December 2010.As of April 2010, Jinko has paid us a total cash deposit of $20.0 million as prepayment for future product deliveries. Upon Jinko’s termination of the agreement, we may be required to refund to Jinko all prepayments made as of the date of termination, less any part thereof that has been applied to the purchase price of polysilicon delivered under the agreement.Upon a termination of the agreement by us, we generally may retain the entire amount of prepayments made as of the date of such termination as liquidated damages, less any part thereof that has been applied to the purchase price of polysilicon delivered under the agreement. Pursuant to the agreement, we have granted to Jinko a security interest in all of our tangible and intangible assets related to our polysilicon business, as further discussed in the Management’s Discussion and Analysis of Financial Condition and Results of Operations.This security interest is subordinated to the Tianwei financing and any third-party debt secured to finance construction of the Polysilicon Plant. Tianwei New Energy (Chengdu) Wafer Co., Ltd. In August 2008, we entered into a fixed price, fixed volume supply agreement with Tianwei New Energy (Chengdu) Wafer Co., Ltd., or Tianwei Wafer, for the sale and delivery of polysilicon.Under this agreement, up to approximately $284.0 million was payable to us during a ten-year period, subject to the acceptance of product deliveries and other conditions.Pursuant to the agreement, Tianwei Wafer paid us $44.0 million as prepayment for future product deliveries. In December 2009, we amended the agreement pursuant to which we converted $28.0 million of the total $44.0 million of prepayments previously paid into shares of our common stock and reduced the price at which Tianwei Wafer purchases polysilicon by approximately 11% per year.The amount of polysilicon to be delivered remains unchanged and Tianwei Wafer is required to pay us an additional $1.0 million in prepayments; however, the total revenue for the polysilicon to be sold by us to Tianwei Wafer has been modified such that up to approximately $232.0 million may be payable to us during the ten-year term (exclusive of amounts Tianwei Wafer may purchase pursuant to its right of first refusal), subject to acceptance of product deliveries and other conditions.Our failure to commence shipments of polysilicon by June 2011 constitutes a material breach by us under the terms of the agreement, among other circumstances. In September 2008, we entered into a second supply agreement with Tianwei Wafer for the sale and delivery of polysilicon.Under the second supply agreement, up to approximately $244.0 million was payable to us during a ten-year period, subject to the acceptance of product deliveries and other conditions.Pursuant to this agreement, Tianwei Wafer paid us cash deposits totaling $35.0 million, as a prepayment for future product deliveries. In December 2009, we amended the agreement and converted $22.0 million of the total $35.0 million of prepayments previously paid into shares of our common stock and reduced the price at which Tianwei Wafer purchases polysilicon by approximately 11% per year.The amount of polysilicon to be delivered remains unchanged and Tianwei Wafer is required to pay us an additional $1.0 million in prepayments; however, the total revenue for the polysilicon to be sold by us to Tianwei Wafer has been modified such that up to approximately $186.0 million may be payable to us during the ten-year term (exclusive of amounts Tianwei Wafer may purchase pursuant to its right of first refusal), subject to acceptance of product deliveries and other conditions. Our failure to commence shipments of polysilicon by June 2011 constitutes a material breach by us under the terms of the agreement, among other circumstances. Upon Tianwei Wafer’s termination of the first and second supply agreements under certain circumstances, we are required to refund to Tianwei Wafer all prepayments made for each agreement as of the date of termination, which were $16.0 million and $13.0 million, respectively, as of March 31, 2010, less any part thereof that has been applied to the purchase price of polysilicon delivered under the agreements.Upon a termination of the agreements by us, we generally may retain the entire amount of prepayments made as of the date of such termination as liquidated damages, less any part thereof that has been applied to the purchase price of polysilicon delivered under the agreements. Pursuant to the agreements, we granted to Tianwei Wafer a security interest in all of our tangible and intangible assets related to our polysilicon business, as further discussed in the Management’s Discussion and Analysis of Financial Condition and Results of Operations.This security interest is subordinated to the Tianwei financing and any third-party debt secured to finance construction of the polysilicon production facility. Wealthy Rise International, Ltd. In September 2008, we entered into a fixed price, fixed volume supply agreement with Wealthy Rise International, Ltd., a wholly owned subsidiary of Solargiga Energy Holdings, Ltd., or Solargiga, for the sale of polysilicon.Under the agreement, the total amount that was payable to us was $455.0 million, subject to the acceptance of product deliveries and other conditions. Pursuant to the agreement, Solargiga has paid us an initial deposit of $7.0 million as a prepayment for future polysilicon product deliveries, as of March 31, 2010. 8 In March 2010, we amended the agreement pursuant to which we agreed to sell to Solargiga specified volumes of polysilicon at a predetermined price over a three-year period beginning in calendar year 2011, subject to product deliveries and other conditions.The aggregate amount that may be paid to us over the three-year term is $60.0 million, which is a reduction from the $455.0 million that would have been payable to us over a ten-year period under the original agreement.The amendment also extends the date by which we are obligated to commence shipments of polysilicon from October 2010 to January 2011, and it extends the dates for price adjustments and termination rights in the event of a delay in commencing shipment.Solargiga has the right to terminate the agreement and recover any prepayments made, if we have not commenced polysilicon shipments by May 2011, and we have the right to terminate the agreement and retain all prepayments received, if Solargiga fails to pay any of its future prepayments when due. Pursuant to the agreement, Solargiga is obligated to pay us additional prepayments in the aggregate amount of $13.2 million that is payable to us in four increments of $3.3 million in each of April, June, August and October 2010, and a final prepayment of $200,000 upon Solargiga’s receipt of certain aggregate volumes of polysilicon product from us.We received the first increment from Solargiga of $3.3 million in April 2010 and the second increment of $3.3 million in June 2010. Upon Solargiga’s termination of the agreement under certain circumstances, we are required to refund to Solargiga all prepayments made as of the date of termination, less any part thereof that has been applied to the purchase price of polysilicon delivered under the agreement.Upon termination of the agreement by us, we generally may retain the entire amount of prepayments made as of the date of such termination as liquidated damages, less any part thereof that has been applied to the purchase price of polysilicon delivered under the agreement. Pursuant to the agreement, we have granted to Solargiga a security interest in all of our tangible and intangible assets related to our polysilicon business, as further discussed in the Management’s Discussion and Analysis of Financial Condition and Results of Operations.This security interest is subordinated to the Tianwei financing and any third-party debt secured to finance construction of the Polysilicon Plant. Shanghai Alex New Energy Co., Ltd. In February 2009, we entered into a fixed price, fixed volume supply agreement with Shanghai Alex New Energy Co., Ltd., or Alex, for the sale and delivery of polysilicon.Under the agreement, the total amount that may be payable to us is approximately $119.0 million during a ten-year period, subject to product deliveries and other conditions.The average price for polysilicon paid by Alex will decrease gradually over the term of the agreement.As of April 2010, Alex has paid us cash deposits of $20.0 million as prepayment for future product deliveries. In December 2009, we amended the agreement pursuant to which we agreed to shift the date of first delivery of polysilicon, such that our first delivery of polysilicon products to Alex is due in September 2010.Our failure to commence shipments of polysilicon by December 2010 constitutes a material breach by us under the terms of the agreement, among other circumstances. Upon Alex’s termination of the agreement under certain circumstances, we are required to refund to Alex all prepayments made as of the date of termination, less any part thereof that has been applied to the purchase price of polysilicon delivered under the agreement.Upon termination of the agreement by us, we generally may retain the entire amount of prepayments made as of the date of such termination as liquidated damages, less any part thereof that has been applied to the purchase price of polysilicon delivered under the agreement. Pursuant to the agreement, we have granted to Alex a security interest in all of our tangible and intangible assets related to our polysilicon business, as further discussed in the Management’s Discussion and Analysis of Financial Condition and Results of Operations.This security interest is subordinated to the Tianwei financing and any third-party debt secured to finance construction of the Polysilicon Plant. Hoku Solar Business Strategy and PV Products Our goal is to be a leading provider in PV system installations and project development. We plan to continue to focus on designing, engineering and installing turnkey PV systems and related services in Hawaii using solar modules purchased from third-party suppliers and to develop projects. We are also exploring the feasibility of establishing an investment fund to provide dedicated financing for PV systems to be installed and operated in the State of Hawaii by us. We have signed a non-binding, letter of intent with Tianwei to begin the process of structuring this solar project financing fund that could be as large as $50.0 million, which would provide funding for the installation and operation of large commercial, industrial, and utility-scale PV projects via power purchase agreements, or PPAs. As of March 31, 2010, we have approximately $2.3 million in PV system installation and/or related services under contract that we expect to complete in fiscal 2011.In addition, we will continue to generate revenue from the sale of electricity through PPAs on the seven PV systems we installed for the Hawaii State Department of Transportation, or DOT, at predetermined contract rates. 9 Our solar integration business remains focused on the turnkey delivery of commercial, industrial and utility-scale PV projects, both roof- and ground-mounted. For example, in conjunction with James Campbell Company, LLC and other partners, we continue our efforts to advance the development of the Kapolei Sustainable Energy Park, a ground-mounted PV system which would be capable of generating between 800 and 1,300 kilowatts of peak DC power. We have also been engaged via letter of intent for the preliminary design and engineering of a turnkey PV solar farm to be located on the island of Oahu. The farm is expected to generate up to 2,800 kilowatts of peak DC power, as determined through interconnection studies conducted with the local utility. According to the terms of the letter of intent, the parties have agreed to work in good faith to execute a binding engineering, procurement and construction, or EPC, contract by which we would provide turnkey EPC services for the facility. In addition to continuing to expand our turnkey solar integration business in the coming fiscal year we also plan to expand our focus on large-scale PV project development within the State of Hawaii and elsewhere. This effort will be focused on leveraging our solar integration, project management and financing expertise to develop a portfolio of rooftop solar energy facilities and multiple utility-scale PV farms which would generate solar power for sale to utilities and large industrial customers for use on their grids. Hoku Fuel Cells We have selectively pursued patent applications in order to protect our technology, inventions and improvements related to our fuel cell products, however, during fiscal 2010, we had limited activity in our fuel cell business, and as such, during fiscal 2011, we plan to further assess our opportunities to grow this business or whether it may be appropriate to discontinue operations in Hoku Fuel Cells. Customers We do not presently have any material customer contracts for our Hoku MEA or Hoku Membranes. Backlog As of March 31, 2010, we have entered into PV system installation and other related service contracts that we have not completed; however, we do not have a backlog. Sales and Marketing Hoku Solar is offering the sale and installation of our turnkey PV systems and related services or the option of a PPA, where we would install and own the solar system and the end user would pay us for the electricity produced under a long-term contract.Hoku Materials is offering to sell polysilicon for use in the production of solar modules.We are in the process of constructing our Polysilicon Plant and do not expect to have polysilicon available until the second half of calendar year 2010. Research and Development We had no research and development expenses in fiscal 2010 and 2009.We had $86,000 in research and development expenses in fiscal 2008, which were all related to our fuel cell business.As of March 31, 2010, we had no individuals on our research and development team for our solar business. Intellectual Property Hoku Materials and Hoku Solar Our Solar businesses depend upon licensed technology, information, processes and know-how as well as our proprietary information, processes and know-how. We protect our intellectual property rights based upon trade secrets. Although we believe that we have obtained all necessary licenses from our consulting and engineering firms and turnkey equipment suppliers that are necessary to manufacture, market and/or sell the products contemplated in our Hoku Materials business, we cannot be assured that claims of infringement of other parties’ proprietary rights (or claims of indemnification resulting from infringement claims) will not be asserted or prosecuted against us in the future. Any such claims, with or without merit, could be time consuming to defend, result in costly litigation, divert management’s attention and resources or require us to enter into royalty or licensing agreements. Hoku Fuel Cells We have selectively pursued patent applications in order to protect our technology, inventions and improvements related to our fuel cell products.As of March 31, 2010, Hoku Fuel Cells had insignificant activity primarily associated with patent applications in order to protect our technology, inventions and improvements related to our fuel cell products. Manufacturing Hoku Materials 10 We installed the first six out of a planned total order of 28 Siemens-process reactors at the Polysilicon Plant and in April 2010 successfully produced polysilicon using two of the six reactors. We produced the material after completing a comprehensive system commissioning protocol, which culminated in deposition runs in two of our installed polysilicon reactors. The primary purpose of the testing was to confirm system integrity and validate operating procedures.The next set of 10 reactors and related equipment has been manufactured and will be shipped to the Polysilicon Plant after our payment of an additional 3.1 million Euros or $4.2 million (based on the Euro/U.S. dollar exchange rate which was $1.345 as of March 31, 2010). Contingent on financing, we plan to install and commence commercial production runs on the first 16 deposition reactors, which are capable of producing 2,500 metric tons of polysilicon per annum, beginning in the third quarter of calendar year 2010.We plan to continue on-site construction to complete the installation of the final 12 polysilicon reactors by thefirst quarter of calendar year 2011, which will bring our on-site reactor total to the full planned complement of 28 units, or 4,000 metric tons of polysilicon per annum.We plan to commission these additional reactors on a rolling basis throughout the fourth quarter of calendar year 2010 and first quarter of calendar year 2011.Initially, we will use trichlorosilane, or TCS, procured from outside sources to manufacture solar-grade polysilicon in our Siemens reactors.Before the end of fiscal 2011, we plan to complete the installation of our TCS manufacturing equipment and produce TCS on-site to lower our production costs.Assuming we receive the necessary additional financing, we believe we will be able to meet our customer deliveries and ramp-up to full capacity by the end of fiscal 2011. We will need additional financing to complete the construction of the Polysilicon Plant, and should there be delays in securing additional financing, we may need to implement cost and expense reduction programs and other programs to generate cash that are not currently planned, but are responsive to our liquidity requirements.If we are unable to secure additional financing or structure credit terms with our vendors, based on the current level of capital available to us, including the recently secured $28.3 million credit agreement with China Construction Bank, we would also need to curtail construction of the Polysilicon Plant at the end of July 2010.If we elect to curtail construction, we would not be able to produce our own polysilicon to meet the delivery requirements under certain polysilicon agreements.We are required to make polysilicon deliveries beginning in September 2010 and in order to keep from breaching these contracts we would purchase polysilicon fromthird parties.During fiscal 2011, if we do not secure any additional financing and are unable to produce any of our own polysilicon, we estimate that we may need to purchase between 200 to 400 metric tons of polysilicon to meet the minimum delivery requirements of our polysilicon contracts.As of June 30, 2010, we believe that ifwe are able to secure polysilicon at the current spot market price, the revenue from the 200 to 400 metric tons we may need to deliver during fiscal 2011 will exceed the costs. As of July 2010, we have not entered into any agreements to purchase polysilicon and as a result we cannot guarantee we will be able to purchase polysilicon at current prices. An increase to spot market pricing may result in a loss on the subsequent sale of polysilicon under our current polysilicon agreements. City of Pocatello. In March 2007, we entered into a 99-year ground lease with the City of Pocatello, Idaho, for approximately 67 acres of land and, in May 2007, the City of Pocatello approved an ordinance that authorizes the Pocatello Development Authority to provide us certain tax incentives related to certain necessary infrastructure costs we incur in the construction and operation of our Polysilicon Plant. In May 2009, we entered into an Economic Development Agreement, or the EDA Agreement, with the Pocatello Development Authority, or PDA, pursuant to which PDA agreed to reimburse to us amounts we actually incur in making certain infrastructure improvements consistent with the North Portneuf Urban Renewal Area and Revenue Allocation District Improvement Plan and the Idaho Urban Renewal Law, or the Infrastructure Reimbursement, and an additional amount as reimbursement for and based on the number of full time employee equivalents we create and maintain, or the Employment Reimbursement, at the Polysilicon Plant.The parties agreed that (a) the Infrastructure Reimbursement will be an amount that is equal to 95% of the tax increment payments PDA actually collects on the North Portneuf Tax Increment Financing District with respect to our real and personal property located in such district, or the TIF Revenue, up to approximately $26.0 million, less the actual Road Costs (defined below), and (b) the Employment Reimbursement will be an amount that is equal to 50% of the TIF Revenue, up to approximately $17.0 million.Each of the Infrastructure Reimbursement and the Employment Reimbursement will be made to us over time as TIF Revenue is received, and only after the costs of completing a public access road to the Polysilicon Plant, in an amount not to exceed $11.0 million, or the Road Costs, has been paid to PDA out of TIF Revenue, and up to $2.0 million in capital costs has been paid to the City of Pocatello out of TIF Revenue. Stone & Webster, Inc. In August 2007, we entered into an Engineering, Procurement and Construction Management Contract with Stone & Webster, Inc., or S&W, a subsidiary of The Shaw Group Inc., for engineering and procurement services for the construction of our Polysilicon Plant, which was amended in October 2007 by Change Order No. 1, again in April 2008 by Change Order No. 2, and again in February 2009 by Change Order No. 3, which are collectively the Engineering Agreement.Under the Engineering Agreement, S&W would provide the engineering services to complete the design and plan for construction of our Polysilicon Plant in Pocatello, Idaho, along with procurement services.S&W would be paid on a time and materials basis plus a fee for its services. We suspended all work under the Engineering Agreement in July 2009.In February 2010, we and S&W agreed to Change Order No. 4 under the Engineering Agreement, or Change Order No. 4, to, among other things: (i) have S&W immediately resume engineering work upon our paymentof $1.0 million in March 2010 toward a past due invoice with the remaining balance of $797,000 to be paid in two increments within sixty days thereafter; (ii) extend our payment terms for S&W’s future invoices for work under Change Order No. 4; (iii) waive any right that we may have had to payment of liquidated damages had S&W failed to achieve any previously scheduled project milestone dates; (iv) waive any and all interest, fees, and expenses that we may have owed to S&W related to our outstanding past due balance of $1.8 million; and (v) reduce the fees and payroll burdens and overhead rates at which we would pay S&W for its services going forward.In March, April, and May 2010, we paid all amounts due to S&W in accordance with Change Order No. 4. 11 During fiscal 2010, we made payments to S&W of $14.8 million, and as of March 31, 2010, we had paid S&W an aggregate amount of $46.7 million. JH Kelly LLC. In August 2007, we entered into a Cost Plus Incentive Contract with JH Kelly LLC, or JH Kelly, for construction services for the construction of the Polysilicon Plant, which was amended in October 2007, by Change Order No. 1, and again in April 2008 by Change Order No. 2, again in March 2009 by Change Order No. 3, and again in September 2009 by Change Order No. 4, which are collectively the JH Kelly Construction Agreement. Under the JH Kelly Construction Agreement, JH Kelly agreed to provide the construction services as our general contractor for the construction of the Polysilicon Plant with a production capacity of 4,000 metric tons per year. The target cost for the services to be provided under the JH Kelly Construction Agreement is $145.0 million, including up to $5.0 million of incentives that may be payable. Pursuant to Change Order No. 4, we agreed among other things: (i) to confirm the plan for JH Kelly to complete construction of the Polysilicon Plant and (ii) set-up a payment schedule relating to outstanding invoices that we owed to JH Kelly and any additional expenses that JH Kelly incurred relating to the construction of the Polysilicon Plant. During fiscal 2010, we made payments to JH Kelly of $23.4 million, and as of March 31, 2010, we had paid JH Kelly an aggregate amount of $68.9 million. Dynamic Engineering Inc. In October 2007, we entered into an agreement with Dynamic Engineering Inc., or Dynamic, for design and engineering services, and a related technology license for the process to produce and purify trichlorosilane, or TCS. Under the agreement with Dynamic, or the Dynamic Agreement, Dynamic is obligated to design and engineer a TCS production facility that is capable of producing 20,000 metric tons of TCS for the Polysilicon Plant. The Dynamic process is to be integrated by S&W into the overall polysilicon production facility, and will be constructed by JH Kelly. Under the Dynamic Agreement, Dynamic's engineering services are provided and invoiced on a time and materials basis, and the license fee will be calculated upon the successful completion of the TCS production facility, and demonstration of certain TCS purity and production efficiency capabilities. The maximum aggregate amount that we may pay Dynamic for the engineering services and the technology license is $12.5 million, which includes an incentive for Dynamic to complete the engineering services under budget. Dynamic is guaranteeing the quantity and purity of the TCS to be produced at the completed facility, and has agreed to indemnify us for any third-party claims of intellectual property infringement. During fiscal 2010, we made payments to Dynamic of $1.8 million, and as of March 31, 2010, we had paid Dynamic an aggregate amount of $6.5 million. GEC Graeber Engineering Consultants GmbH and MSA Apparatus Construction for Chemical Equipment Ltd. We entered into a contract with GEC Graeber Engineering Consultants GmbH, or GEC, and MSA Apparatus Construction for Chemical Equipment Ltd., or MSA, for the purchase and sale of 16 hydrogen reduction reactors and hydrogenation reactors for the production of polysilicon, and related engineering and installation services. Under the contract, we will pay up to a total of 20.9 million Euros for the reactors. The reactors are designed and engineered to produce approximately 2,500 metric tons of polysilicon per year. The term of the contract extends until the end of the first month after the expiration date of the warranty period, but may be terminated earlier under certain circumstances. In January 2009, we received the first shipment of six hydrogen reduction reactors, three hydrogenation reactors, and related equipment from GEC and MSA, at the Polysilicon Plant, and all of these polysilicon reactors have been assembled and put into place on the Polysilicon Plant’s production floor. The reactors are the first units to arrive in Pocatello out of a planned total order of 28. The next set of 10 polysilicon reactors and related equipment has been manufactured, and will be shipped to the Polysilicon Plant after our payment of an additional 3.1 million Euros or $4.2 million (based on the Euro/U.S. dollar exchange rate which was $1.345 as of March 31, 2010). We are in discussions with GEC to purchase 12 additional reactors necessary for our planned annual capacity of 4,000 metric tons of polysilicon. The cost of these additional reactors is not expected to be greater than 20.9 million Euros, or $28.1 million (based on the Euro/U.S. dollar exchange rate, which was $1.345 as of March 31, 2010). During fiscal 2010, we made payments to GEC and MSA of 105,000 Euros or $147,000 and, as of March 31, 2010, we had paid GEC and MSA an aggregate amount of 15.7 million Euros or $22.4 million. Idaho Power Company.We entered into an agreement with Idaho Power Company, or Idaho Power, to complete the construction of the electric substation to provide power for the Polysilicon Plant, or the Idaho Power Agreement.As of March 31, 2010, we had paid an aggregate amount of $18.0 million to Idaho Power. The electric substation was completed in August 2009, and we were able to use its power during our polysilicon product demonstration in April 2010. We also entered into an Electric Service Agreement with Idaho Power, or the ESA, for the supply of electric power and energy to us for use in the Polysilicon Plant, subject to the approval of the Idaho Public Utilities Commission, or the PUC. The term of the ESA is four years, beginning in June 2009 and expiring in May 2013. During the term of the ESA, Idaho Power agrees to make up to 82,000 kilowatts of power available to us at certain fixed rates, which are subject to change only by action of the PUC.After the initial term of the ESA expires, either we or Idaho Power may terminate the ESA without prejudice.If neither party chooses to terminate the ESA, then Idaho Power will continue to provide electric service to us. 12 AEG Power Solutions USA Inc. (formerly known as Saft Power Systems USA, Inc.). In March 2008, we entered into an agreement with AEG Power Solutions USA Inc., or AEG, formerly known as Saft Power Systems USA, Inc., which was subsequently amended in May 2009, or the AEG Agreement, for the purchase and sale of thyroboxes, earth fault detection systems, and related technical documentation and services, or the Deliverables. Under the AEG Agreement, AEG was obligated to manufacture and deliver the Deliverables, which are used as the power supplies for the polysilicon deposition reactors to be used in the Polysilicon Plant.The total fees payable to AEG for all Deliverables under the AEG Agreement is approximately $13.0 million. During fiscal 2010, we made payments to AEG of $2.0 million, and as of March 31, 2010, we had paid AEG an aggregate amount of $7.2 million. Polymet Alloys, Inc. In November 2008, we entered into an agreement with Polymet Alloys, Inc., or Polymet, for the supply of silicon metal to us for use at the Polysilicon Plant. In May 2009, we entered into an amended and restated supply agreement with Polymet, or the Amended Polymet Agreement.The term of the Amended Polymet Agreement is three years, commencing in 2010. Each year during the term of the Amended Polymet Agreement, Polymet has agreed to sell to us no less than 65% of our annual silicon metal requirement.Pricing is to be negotiated for each year of the Amended Polymet Agreement; however, if the parties are unable to agree on pricing for any year, or the we have agreed to purchase less than the amount specified in the Amended Polymet Agreement, Polymet has a right of first refusal to match the terms offered by any third-party supplier from whom we may seek to purchase silicon metal.Either party may also terminate the Amended Polymet Agreement under certain circumstances, including a material breach by the other party that has not been cured within a specified cure period, or the other party’s voluntary or involuntary liquidation. As of March 31, 2010, we had not made any payments to Polymet. PVA Tepla Danmark. In April 2008, we entered into an agreement with PVA Tepla Danmark, or PVA, for the purchase and sale of slim rod pullers and float zone crystal pullers. Under the agreement, PVA is obligated to manufacture and deliver the slim rod pullers and float zone crystal pullers for the Polysilicon Plant. Slim rod pullers are used to make thin rods of polysilicon that are then transferred into polysilicon deposition reactors to be grown through a chemical vapor deposition process into polysilicon rods for commercial sale to our end customers. The float zone crystal pullers convert the slim rods into single crystal silicon for use in testing the quality and purity of the polysilicon. The total amount payable to PVA is approximately $6.0 million, which is payable in four installments, the first of which was made in August 2008. Either party may terminate the agreement if the other party is in material breach of the agreement and has not cured such breach within 180 days after receipt of written notice of the breach, or if the other party is bankrupt, insolvent, or unable to pay its debts. Through March 31, 2010, we had paid PVA an aggregate amount of $2.9 million. BHS Acquisitions, LLC. In November 2008, we entered into an agreement with BHS Acquisitions, LLC, or BHS, for the supply of hydrochloric acid, or HCl, to us for use at the Polysilicon Plant. The term of the agreement is eight years beginning on the date on which the first shipment of product is delivered. Each year during the term of the agreement, BHS has agreed to sell to us specified volumes of HCl that meet certain purity specifications. The volume is fixed during each of the eight years. Pricing is fixed for the first twelve months of shipments, which are scheduled to begin within four months after we provide written notice to BHS, and the aggregate net value of the HCl to be purchased by us under the agreement in the first twelve months is approximately $2.4 million. Pricing is to be renegotiated for each of the remaining years of the agreement; however, if the parties are unable to agree on pricing for any future year, then either party may terminate the agreement without liability to the other party. Either party may also terminate the agreement under certain circumstances, including a material breach by the other party that has not been cured within a specified cure period, or the other party’s voluntary or involuntary liquidation. As of March 31, 2010, we had not provided notice to BHS to commence shipments, and had not made any payments to BHS. Evonik Degussa Corporation.In March 2010, we entered into an agreement with Evonik Degussa Corporation, or Evonik, for the supply of trichlorosilane, or TCS, for use in the manufacturing of polysilicon for a term of approximately one year ending in February 2011.Evonik has agreed to sell to us a minimum quantity of TCS during the initial term of the agreement.Pricing is fixed based on the quantity supplied in each calendar month and based on our frequency of payment.Pursuant to the agreement, Evonik is required to provide a minimum amount of TCS per calendar month, and it will use commercially reasonable efforts to provide additional quantities that we may request in addition to the monthly minimum amount.In April 2010, we paid Evonik a $100,000 deposit for the ISO containers that will transport the TCS to our facility in Pocatello, Idaho. We expect to begin delivery of TCS in the second quarter of fiscal 2011. Evonik will return our deposit upon expiration of the initial term and completion of our obligations under the Agreement.The aggregate net value of the TCS to be purchased under the Agreement during the initial term is approximately $12.0 million. As of March 31, 2010, wepaid Evonik an aggregate amount of $275,000. Supplier Relationships We utilize solar modules purchased through our supply relationship with Suntech and Sanyo Electric Co., Ltd. for our PV system installations. We are also an authorized dealer of SunPower commercial equipment, and from time to time purchase PV modules from other manufacturers. Inverters and balance of system (BOS) equipment are sourced from a wide variety of market-leading vendors. We have structured our agreements as firm purchase orders at a predetermined price or non-binding forecasts of our annual or quarterly product needs to our suppliers, and then periodically issue purchase orders for specific projects. These suppliers are generally under no legal obligation to supply solar modules until they have accepted our purchase orders. 13 Competition Hoku Materials In the polysilicon market, we will compete with companies such as Hemlock Semiconductor Corporation, Renewable Energy Corporation ASA, Mitsubishi Polycrystalline Silicon America Corporation, Mitsubishi Materials Corporation, Tokuyama Corporation, MEMC Electronic Materials, Inc., and Wacker Chemie AG. In addition, new companies are emerging in China, Korea, India, Europe, Brazil, Australia, North America, and the Middle East, and new technologies, such as fluidized bed reactors, are emerging which may have significant cost and other advantages over the Siemens process we are planning to use to manufacture polysilicon. These competitors may have longer operating histories, greater name recognition and greater financial, sales and marketing, technical and other resources than us. If we fail to compete successfully, we may be unable to successfully enter the market for polysilicon. After a period of polysilicon supply shortages, an essential raw material in the production of PV modules, overall polysilicon supply increased in fiscal 2009 and 2010.It is expected to continue to increase for a longer period, with the possibility of an oversupply of polysilicon in fiscal 2011 or 2012. In the near term, however, we believe that the demand for polysilicon will support further competition in the polysilicon market. Increasing polysilicon supply, however, has and will continue to suppress spot market prices, which could adversely affect our ability to secure additional long-term supply contracts, or to secure such contracts on favorable terms. Hoku Solar The market for PV installations is competitive and continually evolving. As a relatively new entrant to this market, we expect to face substantial competition from companies such as SunPower Corporation, SunEdison, Chevron Energy Solutions, REC Solar and other new and emerging companies in Hawaii, Asia, North America and Europe. In addition, the Hawaii market is gaining additional attention from potential competitors, owing to the expected introduction of a Feed-in Tariff by the local public utility. Some of our known competitors are established players in the solar industry, and have a stronger market position than ours, including larger resources and recognition than we have. In addition, the PV market in general competes with other sources of renewable energy and conventional power generation. In the near term, we believe that the demand for PV installations will support further competition in the market, enabling us to sell our services, specifically in Hawaii where we are headquartered. Hoku Fuel Cells We have selectively pursued patent applications in order to protect our technology, inventions and improvements related to our fuel cell products; however, during fiscal 2010, we had limited activity in our fuel cell business, and as such, during fiscal 2011, we plan to further assess our opportunities to grow this business or whether it may be appropriate to discontinue operations in Hoku Fuel Cells. Government Regulation Hoku Materials and Hoku Solar The market for electricity generation products is heavily influenced by foreign, federal, state and local government regulations and policies concerning the electric utility industry, as well as policies promulgated by electric utilities. These regulations and policies often relate to electricity pricing and technical interconnection of customer-owned electricity generation. In the United States and in a number of other countries, these regulations and policies are being modified and may continue to be modified. Customer purchases of, or further investment in the research and development of, alternative energy sources, including solar power technology, could be deterred by these regulations and policies, which could result in a significant reduction in the potential demand for our solar products. For example, without a regulatory mandated exception for solar power systems, utility customers are often charged interconnection or standby fees for putting distributed power generation on the electric utility grid. These fees could increase the cost to consumers of solar power systems, which could decrease the market for PV installations, thereby harming our business, prospects, results of operations and financial condition. The installation of PV systems is subject to oversight and regulation in accordance with national and local ordinances relating to building codes, safety, environmental protection, utility interconnection and metering and related matters. It is difficult to track the requirements of individual states and design equipment to comply with the varying standards. Any new government regulations or utility policies pertaining to PV systems may result in significant additional expenses to us and, as a result, could cause a significant reduction in demand for PV installations. In addition, the manufacture of polysilicon will involve the use of materials that are hazardous to human health and the environment, the storage, handling and disposal of which will be subject to government regulation. Under various federal, state and local laws, ordinances and regulations, an owner or operator of real estate is liable for costs of removal or remediation of certain hazardous or toxic substances on or in such property. These laws often impose such liability without regard to whether the owner or operator knew of, or was responsible for, the presence of such substances. 14 Federal and Hawaii state tax credits are available for residential and commercial PV systems placed in service. In October 2008, Congress extended the availability of the federal tax credit for both residential and commercial solar installations to calendar year 2016. Additionally, in February 2009, the American Recovery and Reinvestment Act, or ARRA, was signed into law, which contains various programs and taxpayer incentives with respect to renewable energy that may eventually benefit us. In fiscal 2010, Hawaii’s Public Utilities Commission, or PUC, issued a decision and an order outlining the general principles for the creation of a statewide feed-in tariff.The PUC has not set tariff prices yet, but it did set project size limitations.Based on available information, developers expect to be able to enter 20-year agreements, during which time they will be guaranteed a specified price for the electricity generated by their PV systems. The feed-in tariff is expected to reduce development risk and improve project timelines by streamlining the utility’s procurement mechanism and guaranteeing future payments. Financial Information by Business Segment and Geographic Data In fiscal 2010, revenue was $2.6 million compared to $5.0 million for fiscal 2009. Revenue for fiscal 2010 was primarily comprised of PV system installations and related services for Namalu LLC, Nan, Inc and Henkels & McCoy and the sale of electricity to the State of Hawaii Department of Transportation. Revenue for fiscal 2009 was primarily comprised of PV system installations and related services for Paradise Beverages, Inc., and Resco, Inc., and the resale of solar inventory.In fiscal 2009, 100% of our total revenue was from our PV system installations and other related services and the resale of solar inventory primarily from our contracts with Paradise Beverages, Inc., and Resco, Inc. In fiscal 2008, 59% of our total revenue was from our PV system installations, primarily from our contracts with Paradise Beverages and Hardware Hawaii, and the remaining 41% of revenue was from our fuel cell contracts with the U.S Navy. In fiscal 2010, 2009 and 2008, all of the revenue was generated from customers in the United States. Employees As of March 31, 2010, we had 32 employees, consisting of 17 in Hoku Materials, two in Hoku Solar and the remaining 13 employees are general administrative employees in Hoku Corporation that provide support for all divisions, public company requirements and other corporate initiatives. Executive Officers of the Registrant Our executive officers and their ages and positions as of March 31, 2010, are as follows: Name Age Position Dustin M. Shindo 36 Chairman of the Board of Directors, President and Chief Executive Officer Karl M. Taft III 37 Chief Technology Officer Darryl S. Nakamoto 36 Chief Financial Officer, Treasurer and Secretary Scott B. Paul 36 Chief Operating Officer Effective April 1, 2010, Dustin M. Shindo resigned as Chairman of the Board of Directors, President and Chief Executive Officer, Scott B. Paul replaced him as President and Chief Executive Officer, and Jerrod Schreck became the Chief Strategy Officer.The executive officers, their ages, and positions, as of April 1, 2010, are as follows: Name Age Position Scott B. Paul 36 President, Chief Executive Officer and Director Karl M. Taft III 37 Chief Technology Officer Darryl S. Nakamoto 36 Chief Financial Officer, Treasurer and Secretary Jerrod Schreck 36 Chief Strategy Officer Dustin M. Shindo, one of our founders, served as our Chairman of the Board of Directors, President and Chief Executive Officer fromMarch 2001 to April 1, 2010. From November 1999 to February 2001, Mr.Shindo was a founder and Chief Executive Officer of Activitymax, Inc., a small privately-held travel reservation software company, where Mr.Shindo was responsible for managing customer relationships, developing the company’s marketing program and managing the operations of the company. From August 1999 to April 2000, Mr.Shindo was a business consultant at The Lucas Group, a strategic consulting firm, where Mr.Shindo focused on business strategy projects as part of multi-person engagement teams. In 1995, Mr.Shindo founded Mehana Brewing Company, a privately-held microbrewery, where he continues to serve as a member of the board of directors. In 2006, Mr. Shindo founded Kai Medical, Inc. (formerly known as Kai Sensors, Inc.), a privately held company formed to explore business opportunities related to medical devices, where he continues to serve as Chairman of the Board of Directors. Mr.Shindo has a B.A. in Accounting from the University of Washington and an M.B.A. from the Darden Graduate School of Business Administration at the University of Virginia. Karl M. Taft III, one of our founders, has served as our Chief Technology Officer since March 2001 and a member of our board of directors from August 2001 to December 2009. From October 1996 to March 2001, Mr.Taft held various positions at PCC Structurals, Inc., a manufacturer of titanium casting parts, including Lead Manager for Research and Development, Industrial Engineer and Research Chemist. In 2000, Mr.Taft was an Adjunct Professor at Portland State University. Mr.Taft has a B.A. in Chemistry from Pacific University, an M.S. in Environmental Science and Engineering from Oregon Graduate Institute and an M.B.A. from Portland State University. 15 Darryl S. Nakamoto has served as our Chief Financial Officer and Treasurer since January 2005 and our Secretary since March 2005. From January 2003 to December 2004, Mr.Nakamoto was a finance analyst for Frito-Lay of Hawaii, a division of PepsiCo, Inc. From May 2002 to January 2003, Mr.Nakamoto was not employed. From March 2001 to May 2002, Mr.Nakamoto was a sales and marketing executive for Syntera Solutions, the software development and document management division of Profitability of Hawaii, Inc., a software company. From April 2000 to February 2001, he served as the regional director of Activitymax, Inc., a travel reservation software company. From December 1996 to March 2000, Mr.Nakamoto was an accountant at KPMG LLP, an accounting firm, where he most recently was a senior accountant. Mr.Nakamoto has a B.A. in Accounting and Finance from the University of Washington and is a certified public accountant. Scott B. Paul has served as our President, Chief Executive Officer and member of our board of directors since April 1, 2010.He served as our Chief Operating Officer from November 2008 to March 2010.Previously, he served as Vice President, Business Development and General Counsel from July 2003 to November 2008. Mr.Paul was also our Secretary from November 2004 to March 2005. From June 2002 to June 2003, Mr.Paul was Associate General Counsel and Director of Business Development at Read-Rite Corporation, a component supplier for hard disk and tape drives. From April 2000 to June 2002, he was an attorney in the Business and Technology Group at Brobeck, Phleger& Harrison LLP, a law firm. From October 1999 to April 2000, Mr.Paul was an attorney in the Business Solutions Group at Crosby, Heafey, Roach & May, LLP, a law firm, and from October 1998 to October 1999, he was an attorney at Ropers, Majeski, Kohn& Bentley, a law firm. Mr.Paul has a B.A. in Psychology from the University of California, Los Angeles and a J.D. from Santa Clara University School of Law. Jerrod Schreck has served as our Chief Strategy Officer since April 2010.He served as our Vice President of Business Development from July 2009 to March 2010.Previously, he served as our Director of Business Development from June 2008 to July 2009. From November 2006 to May 2008, Mr. Schreck was Development Director and Strategic Projects Manager at the Nature Conservancy of Hawaii, an international non-profit conservation organization. From March 2006 to November 2006, he was an Associate at Sennet Capital, LLC, a merchant bank in Honolulu, Hawaii providing strategic, financial and M&A advisory services. From August 1995 to March 2006, Mr. Schreck served as an officer in the U.S. Navy, resigning his commission as a Lieutenant Commander. Prior to concluding his active duty service, Mr. Schreck served as Chief Engineer in USS RUSSELL (DDG 59), a destroyer, and as Material Officer at Destroyer Squadron 31, a Pearl Harbor-based operational command responsible for the combat readiness of eight U.S. warships. Mr. Schreck received a Master’s degree as an Olmsted scholar and earned his Bachelor’s degree from Cornell University. Available Information Our principal executive offices are located at 1288 Ala Moana Blvd., Suite 220, Honolulu, Hawaii 96814, and our telephone number is (808)682-7800. We maintain a website with an Internet address of www.hokucorp.com. The information contained on our website is not included as a part of, or incorporated by reference into, this Annual Report on Form 10-K. We make available free of charge, through our website, our Annual Report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to these reports, as soon as reasonably practicable after we have electronically filed such material with, or furnished such material to, the Securities and Exchange Commission. ITEM1A. RISK FACTORS Risks Related to Our Business We will need to secure additional financing in the future; and if we are unable to secure adequate funds on terms acceptable to us, or at all, we will be unable to complete construction of our Polysilicon Plant and build our polysilicon business. As of March 31, 2010, we had cash and cash equivalents on hand of $7.0 and current liabilities of $34.0 million. Cash used in operations was approximately $6.0 million for the fiscal year ended March 31, 2010. We will need additional financing to complete the construction of the Polysilicon Plant, and should there be delays in securing additional financing, we will need to implement cost and expense reduction programs and other programs to generate cash that are not currently planned, but are responsive to our liquidity requirements.Reduction of expenditures could have a material adverse effect on our business. If we are unable to secure additional financing or structure credit terms with our vendors that are favorable to us, based on the current level of capital available to us, including the recently secured $28.3 million credit agreement with China Construction Bank, we would also need to curtail construction of the Polysilicon Plant at the end of July 2010.If we elect to curtail construction, we would not be able to produce our own polysilicon to meet the delivery requirements under certain or our polysilicon supply agreements.We are required to make polysilicon deliveries beginning in September 2010 and in order to keep from breaching these contracts we would purchase polysilicon fromthird parties for delivery under our polysilicon supply agreements. The amount and timing of our future capital needs depend on many factors, including the timing of our polysilicon plant development efforts, and the amount and timing of any revenues we are able to generate. Given our current business strategy, however, we will need to secure additional financing in order to complete construction of our Polysilicon Plant. 16 Over the next twelve months, we believe that we have sufficient cash to meet all of our obligations as they come due. We have already modified payment terms in purchase orders with some of our vendors, and are in negotiations with other vendors, to structure payment plans for amounts past due and to be invoiced in the future. In the event we are unable to meet our obligations under payment plans and other agreements, we will have to ask our vendors to forebear from enforcing one or more of their rights under their respective agreements. There are no assurances that any of our vendors will agree to forebear or otherwise make any concessions under their respective agreements. If any of our vendors seek to enforce our obligations under these agreements that we are unable to perform, which could include asserting and/or foreclosing on materialman’s and laborer’s liens on the Pocatello facility, or taking other legal action, it could materially harm our business, financial condition and results of operations and we may be forced to delay, alter or abandon our planned polysilicon business operations, which could have a material adverse effect on our business. We need$55-65 million, which does not include any working capital needs, to construct and equip the Polysilicon Plant, and we may be unable to raise this amount of capital on favorable terms or at all. Our planned entry into the polysilicon market will require us to spend significant sums to complete the construction of the Polysilicon Plant, to purchase capital equipment, to fund new sales and marketing efforts, to pay for additional operating costs and to significantly increase our headcount. As a result, we expect our costs to increase significantly, which will result in further losses before we can begin to generate significant operating revenue from our Hoku Materials division. Based on our polysilicon supply agreements with our customers, we plan to equip and construct the Polysilicon Plant, with a production capacity of 4,000 metric tons of polysilicon per year. Our estimated construction cost for a facility capable of producing 4,000 metric tons of polysilicon per year is $390.0 to $410.0 million. This estimate is based on our discussion with vendors, declining costs of materials and labor and ongoing adjustments of certain design elements; however, changes in costs, modifications in construction timelines, delays in our construction schedule and other factors could significantly increase the actual costs. In May 2010, we borrowed $20.0 million from the New York branch of China Merchants Bank and in June 2010, we entered into a loan agreement for an aggregate principal amount not to exceed $28.3 million with the New York Branch of China Construction Bank, which must be borrowed within 90 days of our satisfying certain customary closing conditions.As of July 2010, we are also expecting an additional $14.8 million in customer prepayments from our existing customers and expect to draw $28.3 million from the credit agreement with China Construction Bank.Assuming the estimated cost to complete the Polysilicon Plant is $390.0 million, we will need $55-65 million to complete construction, which does not include any financing for our working capital needs.We plan on raising this money through one or more subsequent debt and/or equity offerings and possibly prepayments from new customer contracts.Tianwei has alsoagreed to use its reasonable best effortsto assist us in obtaining additional financing that may be required by us to construct and operate the Polysilicon Plant. We cannot be certain that we will be able to obtain equity or debt financing in time to enable us to meet our current construction schedule, on terms acceptable to us, or at all, even with the assistance of Tianwei.In addition, we have experienced delays in the receipt of customer prepayments from certain of our long-term polysilicon supply customers and from time to time we have negotiated reduced prepayments for certain customers. Any delay or failure to raise sufficient additional capital, whether from debt or equity financings or customer prepayments, could delay engineering, construction, and procurement of the Polysilicon Plant in order to deliver polysilicon within the time periods specified in our customer supply contracts, which could materially harm our business. Even if we receive additional financing and prepayments on time and in the amounts agreed upon, the actual costs to engineer, construct, and procure the Polysilicon Plant could exceed our estimates, and we may be unable to raise any additional funding required to pay for any such added costs.If we are unable to meet our customer commitments, our business will be materially harmed and we may be forced to delay, alter or abandon our planned business operations. The actual cost to construct and equip our Polysilicon Plant may be significantly higher than our estimated cost. Our current estimate to construct and equip the Polysilicon Plant is $390.0 to $410.0 million.However, changes in construction costs resulting from increased demand, modifications in construction timelines, changes in our design, delays in our construction schedule and other factors could cause our actual cost to significantly exceed our estimate.If the actual cost is significantly higher than we estimate, it could materially and adversely affect our ability to raise capital, to complete the Polysilicon Plant on schedule or at all, and could materially harm our business, financial condition and results of operations and we may be forced to delay, alter or abandon our planned business operations. Any slowdown of construction and procurement at the Polysilicon Plant increases the risk that we will not meet certain construction and delivery milestones in our long-term polysilicon supply contracts.Failure to meet our construction and delivery milestones could cause one of our customers to terminate one or more of our polysilicon supply contracts and exercise their right to seek a refund of any prepayments made as of the date of termination.Any such termination could have a material adverse effect on our financial condition and results of operations. We will be required to procure third party polysilicon to meet our contractual delivery requirements beginning in September 2010. If we are unable to secure adequate quantities of solar-grade polysilicon on favorable terms and at the times needed, our business will be materially harmed. 17 Due to the delays in financing and the required curtailment of construction in the event that we do not secure additional financing, we will be required to procure third party polysilicon to meet our contractual delivery requirements.Our first deliveries begin in September 2010. There are no assurances, however, that we will be able to secure solar-grade polysilicon at the time and in the amounts needed on favorable terms. As we will be required to procure third party polysilicon in the open market, our cost to purchase polysilicon could be in excess of our contractual sales prices or could result in minimal or no profit at all. If we are unable to secure polysilicon on favorable terms and at the times needed, our business, financial condition and results of operations will be materially harmed. We have a limited operating history and, in fiscal 2007, we decided to enter the photovoltaic system installation and polysilicon markets and to redirect efforts and resources that were historically directed toward the fuel cell market. If we are unable to generate significant revenue from our photovoltaic system installations and polysilicon segments, our business will be materially harmed. We were incorporated in March 2001 and have a limited operating history. We have cumulative net losses since our inception through March 31, 2010. In fiscal 2007, we announced a change in our main business and our intention to form a polysilicon business through our subsidiary, Hoku Materials, and a photovoltaic, or PV, system installation business through our subsidiary Hoku Solar. The polysilicon business includes developing production capabilities for, and the eventual production of polysilicon. The PV systems installation business includes the design, engineering, procurement and installation of turnkey PV systems for residential and commercial customers. Prior to our announcement, our business was solely focused on the stationary and automotive fuel cell markets. We do not expect to generate any revenue from Hoku Fuel Cells in the foreseeable future, and during fiscal 2011, we plan to further assess our opportunities to grow this business or whether it may be appropriate to discontinue its operations. We have no prior experience in the polysilicon business. In order to be successful, we are devoting substantial management time and energy and significant capital resources to developing this new business, including the construction of the Polysilicon Plant. We commenced construction in May 2007, and we produced our first product at our production demonstration in April 2010. We expect to begin commercial production of polysilicon beginning in the third quarter of calendar year 2010, with full-scale production in the first half of calendar year 2011; however, there are no assurances that this schedule will not need to be further modified. We may need to purchase polysilicon from third parties in order to meet delivery schedules in order to avoid termination of one or more of our customer supply contracts.In addition, delays in polysilicon shipments could result in the termination of a customer supply contract, which could require us to refund substantial amounts of cash that have been paid to us as prepayments for future product deliveries. We have encountered, and expect that we will continue to encounter, significant challenges relating to our entering into the polysilicon industry and changes in that industry, including potentially significant increases in polysilicon supply and falling polysilicon prices. If we are unable to address these risks and other risks successfully, our business, financial condition and results of operations will be materially and adversely affected. If any of our project engineering, construction, or key equipment vendors are late in providing their contract deliverables, we may be unable to complete the construction of the Polysilicon Plant to begin commercial shipments in the third quarter of calendar year 2010, or at all, which could materially harm our business. We have contracts with Stone & Webster, Inc. JH Kelly, LLC, GEC Graeber Engineering Consultants GmbH and MSA Apparatus Construction for Chemical Equipment, Ltd., Idaho Power Company, Dynamic Engineering Inc., AEG Power Solutions USA Inc., formerly known as Saft Power Systems USA, Inc., PVA Tepla Danmark, Polymet Alloys, Inc., BHS Acquisitions, LLC, Evonik Degussa Corporation, and our other vendors, contractors and consultants who are providing key services, equipment, and supplies for the engineering, construction and procurement of the Polysilicon Plant. If we experience delays in the performance or delivery of the services, equipment, and goods under these respective agreements, we may be unable to commence production of polysilicon in the second quarter of fiscal 2011, to ramp-up production and commence commercial shipments in fiscal 2011, or deliver the volume of polysilicon that is required under our polysilicon supply agreements. If we are unable to meet these scheduling goals, our business, financial condition and results of operations will be materially and adversely affected. If we are unable to secure adequate quantities of trichlorosilane on favorable terms and at the times needed, our business will be materially harmed. We have decided to defer approximately $40.0 million in capital expenditures by delaying construction of our on-site trichlorosilane, or TCS, production facility. TCS is needed to produce polysilicon.We have received shipments of small volumes of TCS from two suppliers for our initial polysilicon production, and we have entered into a Sales Agreement with Evonik Degussa Corporation for the supply of TCS through February 2011.We are in discussions with these third-party TCS producers for higher volume TCS supply contracts to enable us to execute on this strategy. There are no assurances, however, that we will be able to secure adequate TCS at the time and in the amounts needed on favorable terms, or at all. If we are unable to secure adequate TCS on favorable terms and at the times needed, we may be unable to meet certain milestones in our customer contracts or to meet our customer supply commitments and our business, financial condition and results of operations will be materially harmed. 18 We may have difficulty managing changes in our operations, which could harm our business. To date we have expended significant financial and management resources in connection with our planned entry into the polysilicon market and the development of our PV system installation business. For example, in May 2007, we commenced construction of the Polysilicon Plant. Construction of the Polysilicon Plant and the operation of the polysilicon manufacturing and PV system installation businesses involves substantial changes to our operations and places a significant strain on our senior management team and financial and other resources, and has, among other things, required us to significantly increase our international activities; hire and train additional financial, accounting, sales and marketing personnel; and to make substantial investment in our engineering, logistics, financial and information systems, including implementing new enterprise-level transaction processing, operational and financial management information systems, procedures and controls.Our executive management team does not have prior experience in polysilicon manufacturing. Any failure by us to manage the expansion of our operations or succeed in these markets or other markets that we may enter in the future, may harm our business, prospects, financial condition and results of operations. Fluctuations in industrial production capacity for polysilicon could harm our business. Certain polysilicon producers have invested heavily in the expansion of their production capacities in view of the recent scarcity of solar-grade polysilicon. We currently expect significant additional capacity to come on-line in fiscal 2011, near in time to when the Polysilicon Plant is scheduled to become fully operational. In addition, if an excess supply of electronic-grade polysilicon were to develop, producers of electronic-grade silicon could switch production to solar-grade polysilicon, causing the price of solar-grade polysilicon to decline more rapidly than we currently anticipate. The electronic-grade polysilicon market historically has experienced significant cyclicality; for example, that market experienced significant excess supply from 1998 through 2003. Moreover, the forecasted increases in polysilicon supply could also be exacerbated if the demand for polysilicon decreases significantly as a result of the introduction of new technologies that materially reduce or eliminate the need for polysilicon in producing effective PV systems. If any of these events occurred, they could result in an excess supply of solar-grade polysilicon and could suppress market prices for solar-grade polysilicon. Any such suppression of market prices for polysilicon would affect the price which we could expect to receive in selling our polysilicon in the spot market and could provide our customers with incentives to reconsider or renegotiate their long-term supply contracts with us to the extent the polysilicon deliverable under those contracts is priced above prevailing market prices. During fiscal year 2010, spot market prices of polysilicon decreased dramatically with an increase in supply, and further price declines are possible in fiscal 2011 as additional supply is forecasted to enter the market.Further decreases in demand and polysilicon prices could materially harm our business, financial condition and results of operations. Conversely, in the past, industry-wide shortages of polysilicon have created shortages of PV modules and increased prices for such modules. In the event of a polysilicon shortage, any inability to obtain PV modules at commercially reasonable prices, or at all, would adversely affect our PV system installation business by reducing our ability to meet potential customer demand for our products or to provide products at competitive prices. Any continued industry shortage in available polysilicon could delay the potential growth of our PV system installations business, thereby harming our business. If any of our supply agreements are terminated for any reason, our business will be materially harmed. Pursuant to our amended supply agreements with Suntech, Solarfun, Jinko, Tianwei, Solargiga and Alex, we have received prepayments for future product deliveries of $2.0 million, $49.0 million, $20.0 million, $29.0 million, $13.6 million, and $20.0 million, respectively, for an aggregate amount of $133.6 million as of June 30, 2010.In addition, our customers have promised to make additional prepayments of $14.8 million.Our amended supply agreements contain production and delivery milestones and test demonstration requirements that, if not met, allow the counterparty to terminate the applicable amended supply agreement and require us to refund any prepayments received under that amended supply agreement.To the extent any amended supply agreement is terminated, we will not receive any further prepayments from the counterparty.In addition, our prior failures to meet performance requirements and other obligations under our supply agreements have required us to renegotiate our supply agreements, which have resulted in new terms and conditions that increase our obligations or decrease the economic benefit of the supply agreement to us. If any of the amended supply agreements are terminated for any reason, our business will be materially harmed.In some circumstances we will be required to refund prepayments received under any terminated amended supply agreement and will not receive promised additional prepayments, and consequently we will need to secure new funds to cover the refund obligation and to provide adequate financing for the completion of the construction of our Polysilicon Plant. Securing new funds may delay the anticipated timing of completion of the Polysilicon Plant, which delay may result in us failing to meet our delivery requirements under our other supply agreements. We may not be able to secure new funds on terms as favorable to us as those under the amended supply agreements, or at all. If we are unable to secure new funds, we will not be able to complete construction of the Polysilicon Plant, our business will be materially harmed and we may be forced to delay, alter or abandon our planned business operations. We rely on limited suppliers and, if these suppliers fail to deliver materials that meet our quality requirements in a timely, cost-effective manner or at all, our production of polysilicon and our installation of PV systems would be limited. It is highly likely that we will procure materials for our PV system installation business from vertically integrated solar module manufacturing and installation companies that are also our competitors. These companies may choose in the future not to sell these materials to us at all, or may raise their prices to a level that would prevent us from selling our goods and services on a profitable basis. 19 In our polysilicon business we rely heavily on our contracted suppliers of key process technologies and infrastructure including such components as the reactors and the TCS process. If any of these suppliers fail to perform their contractual obligations, we will be required to seek alternative suppliers and likely will not be able to commence production of polysilicon at the Polysilicon Plant on our current schedule. Any such production delays may result in a breach of one or more of our supply agreements with Alex, Suntech, Solarfun, Jinko, Tianwei and/or Solargiga and such breaches may allow these customers to terminate the supply agreements and seek a return of prepayments, which would harm our business and may make the completion of the Polysilicon Plant impossible. Even if we achieve our polysilicon and PV system installation objectives on a timely basis and complete the construction of the Polysilicon Plant, we may still be unsuccessful in developing, producing and/or selling these products and services, which would harm our business. If we are successful in our efforts to construct the Polysilicon Plant, our ability to successfully compete in the polysilicon and PV system installation markets will depend on a number of factors, including: · our ability to produce or procure TCS and polysilicon, and install PV systems at costs that allow us to achieve or maintain profitability in these businesses; · our ability to successfully manage a much larger and growing enterprise, with a broader national and international presence; · our ability to attract new customers and expand existing customer relationships; · our ability to develop new technologies to become competitive through cost reductions; · our ability to scale our business and maintain low production costs to be competitive; · our ability to predict and adapt to changing market conditions, including the price of inputs and the spot price for polysilicon sold in the market by us or purchased by us from third parties to settle customer commitments; and · future product liability or warranty claims. If our PV system installation competitors are able to develop and market products that customers prefer to our products, we may not be able to generate sufficient revenue to continue operations. The market for PV systems installations is competitive and continually evolving. As a relatively new entrant to this market, we expect to face substantial competition from companies such as SunPower Corporation, SunEdison, Chevron Energy Solutions, REC Solar and other new and emerging companies in Hawaii, Asia, North America and Europe.In addition, the Hawaii market is gaining additional attention from potential competitors, owing to the expected introduction of a Feed-in Tariff by the local public utility.Many of our known competitors are established players in the solar industry, and have a stronger market position than ours and have larger resources and name recognition than we have. Furthermore, the PV market in general competes with other sources of renewable energy and conventional power generation. Technological development in the solar power industry could reduce market demand for polysilicon or allow for lower cost production of polysilicon by our competitors, which could cause our sales and profit to decline. The solar power industry is characterized by evolving technologies and standards. Technological evolutions and developments in PV products, including thin-film technologies, higher PV efficiency and thinner wafers may decrease the demand for polysilicon by PV module manufacturers, and some manufacturers are developing alternative solar technologies that require significantly less silicon than crystalline silicon-based solar cells and modules, or no polysilicon at all. If these developing technologies prove more advantageous in application and are widely adopted, we may experience a decrease in demand for our polysilicon and a decrease in our sales or operating margins. Additionally, other technologies for the production of polysilicon are increasing in prevalence in the industry. Technologies which compete with the Siemens reactor process, including fluidized bed reactor process, may enable the manufacture of polysilicon more quickly or at lower cost than does the Siemens reactor process. To the extent that our competitors adopt other technologies that enable them to compete more effectively, our operating margins and price-competitiveness may be impacted. In the event that we are unable to re-design the Polysilicon Plant around these more efficient processes on manageable timetables and at reasonable cost, our business could be adversely affected. Our operating results have fluctuated in the past, and we expect a number of factors to cause our operating results to continue to fluctuate in the future, making it difficult for us to accurately forecast our quarterly and annual operating results. Hoku Materials does not currently generate any operating revenue and we do not expect to generate any revenue from Hoku Fuel Cells in the foreseeable future.All of our revenue presently is generated by Hoku Solar and our PV system installation activities. 20 Our future operating results and cash flows will depend on many factors that will impact our polysilicon business run by Hoku Materials and, our PV system installation business run by Hoku Solar, including the following: · the size and timing of customer orders, milestone achievement, product delivery and customer acceptance, if required; · the length of contract negotiation cycles, · the timing of equipment delivery and procurement, integration and testing, · our success in obtaining prepayments from customers for future shipments of polysilicon; · our success in maintaining and enhancing existing strategic relationships and developing new strategic relationships with potential customers; · our ability to finance power purchase agreements for potential PV system installation customers; · actions taken by our competitors, including new product introductions and pricing changes; · the costs of maintaining our operations; · customer budget cycles and changes in these budget cycles; and · external economic and industry conditions. As a result of these factors, we believe that period-to-period comparisons of our results of operations are not necessarily meaningful and should not be relied upon as indications of future performance. If we fail to maintain proper and effective internal controls, our ability to produce accurate financial statements could be impaired, which could adversely affect our operating results, our ability to operate our business and investors’ views of us. Ensuring that we have adequate internal financial and accounting controls and procedures in place to help ensure that we can produce accurate financial statements on a timely basis is a costly and time-consuming effort that needs to be re-evaluated frequently. In May 2007, we commenced construction of the Polysilicon Plant. Construction of the Polysilicon Plant and the operation of our polysilicon manufacturing business and PV system installation businesses will involve substantial changes to our operations and will require us to increase our international activities, hire and train additional financial and accounting personnel, make substantial investments in our engineering, logistics, financial and information systems, including implementing new enterprise-level transaction processing, operational, financial and accounting management information systems, procedures and controls. In connection with the planned increased scale of our polysilicon manufacturing business and PV system installation businesses and our implementation of new operational and financial management information systems to accommodate these businesses, we expect to engage in a process of documenting, reviewing and improving our internal control and procedures in connection with Section 404 of the Sarbanes-Oxley Act, which requires an annual assessment by management on the effectiveness of our internal control over financial reporting. We conduct annual testing of our internal controls in connection with the Section 404 requirements and, as part of that documentation and testing, we may identify areas for further attention and improvement. Implementing any appropriate changes to our internal controls may entail substantial costs in order to modify our existing accounting systems and take a significant period of time to complete, and may distract our officers, directors and employees from the operation of our business. Further, we may encounter difficulties assimilating or integrating the internal controls, disclosure controls and IT infrastructure of the businesses that we may acquire in the future. These changes may not, however, be effective in maintaining the adequacy of our internal controls, and any failure to maintain that adequacy, or consequent inability to produce accurate financial statements on a timely basis, could increase our operating costs and could materially impair our ability to operate our business. In addition, investors’ perceptions that our internal controls are inadequate or that we are unable to produce accurate financial statements may seriously affect our stock price. We will use materials that are considered hazardous in our planned polysilicon manufacturing and production processes and, therefore, we could be held liable for any losses not covered by insurance that result from the use and handling of such hazardous materials. The production of polysilicon will involve the use of materials that are hazardous to human health and the environment, the storage, handling and disposal of which will be subject to government regulation. Compliance with environmental laws and regulations may be expensive, and current or future environmental regulations may increase our manufacturing costs and may require us to halt or suspend our operations until we regain compliance. If we have an accident at the Polysilicon Plant involving a spill or release of these substances, we may be subject to civil and/or criminal penalties, including financial penalties and damages, and possibly injunctions preventing us from continuing our operations. Any liability for penalties or damages, and any injunction resulting from damages to the environment or public health and safety, could harm our business. In addition under various federal, state and local laws, ordinances and regulations, an owner or operator of real estate is liable for costs of removal or remediation of certain hazardous or toxic substances on or in such property. These laws often impose such liability without regard to whether the owner or operator knew of, or was responsible for, the presence of such substances. We do not have any insurance for liabilities arising from the use and handling of hazardous materials. 21 Our polysilicon manufacturing business will involve many operating risks that can cause substantial losses. The manufacture of our polysilicon may involve one or more of the following risks: · fires or explosions; · spills or releases;and · pipe, vessel, or system failures. In the event that any of the foregoing events occur, we could incur substantial losses as a result of injury or loss of life; severe damage or destruction of property, natural resources or equipment; pollution and other environmental damage; investigatory and clean-up responsibilities; regulatory investigation and penalties; suspension of operations; or repairs to resume operations.If we experience any of these problems, our ability to conduct operations could be adversely affected.These conditions can cause substantial damage to facilities and interrupt production.If realized, the foregoing risks could have a material adverse affect on our business, financial condition and results of operations. Any significant and prolonged disruption of our operations in Hawaii could result in PV system installation delays that would reduce our revenue. Hoku Solar’s business operations are currently located exclusively in the state of Hawaii, which is subject to the potential risk of earthquakes, hurricanes, tsunamis, floods and other natural disasters. The occurrence of an earthquake, hurricane, tsunami, flood or other natural disaster in Hawaii could result in damage, power outages and other disruptions that would interfere with our ability to conduct our PV system installation business. In October 2006, for example, Hawaii suffered a major earthquake causing significant damage throughout the state. Our facilities and operations, however, did not suffer any damage. Most of the materials we use in our PV system installation business must be delivered via air or sea. Hawaii has a large union presence and has historically experienced labor disputes, including dockworker strikes, which could prevent or delay cargo shipments. Any future dispute that delays shipments via air or sea could prevent us from procuring or installing our turnkey PV systems in time to meet our customers’ requirements, or might require us to seek alternative and more expensive freight forwarders or contract manufacturers, which could increase our expenses. We have significant international activities and customers, particularly in China, that subject us to additional business risks, including increased logistical complexity and regulatory requirements, which could result in a decline in our revenue. Our current polysilicon supply agreements are with Alex, Suntech, Jinko, Solarfun, Tianwei and Solargiga, all of which are located in the People’s Republic of China, or China, and Hong Kong. As a result, we will be engaging in significant international sales of our polysilicon, which can be subject to many inherent risks that are difficult or impossible for us to predict or control, including: · political and economic instability; · unexpected changes in regulatory requirements and tariffs; · difficulties and costs associated with staffing and managing foreign operations, including foreign distributor relationships; · longer accounts receivable collection cycles in certain foreign countries; · adverse economic or political changes; · unexpected changes in regulatory requirements; · more limited protection for intellectual property in some countries; · potential trade restrictions, exchange controls and import and export licensing requirements; · U.S. and foreign government policy changes affecting the markets for our products; · problems in collecting accounts receivable; and · potentially adverse tax consequences of overlapping tax structures. 22 All of our polysilicon supply contracts are denominated in U.S. dollars. Therefore, increases in the exchange rate of the U.S. dollar to foreign currencies will cause our products to become relatively more expensive to customers in those countries, which could lead to a reduction in sales or profitability in some cases. All of our polysilicon customers are located in China and Hong Kong, which involves various political and economic risks. Presently, all of our long-term polysilicon supply contracts are with companies based in China and Hong Kong. Accordingly, our business, financial condition, results of operations and prospects could be disproportionately affected by economic, political and legal developments in China. China’s economy differs from the economies of most developed countries in many respects, including: · the higher level of government involvement and regulation; · the early stage of development of the market-oriented sector of the economy; · the rapid growth rate; and · the higher level of control over foreign exchange. China’s government continues to exercise significant control over economic growth in China through the allocation of resources, controlling payment of foreign currency-denominated obligations, setting monetary policy and imposing policies that impact particular industries or companies in different ways. China’s government also sets policy with respect to the use of alternative energy such as solar.Any adverse change in the economic conditions or government conditions or government policies in China could have a material adverse effect on our business, financial condition and results of operations. Failure to comply with the United States Foreign Corrupt Practices Act could subject us to penalties and other adverse consequences. We are subject to the U.S. Foreign Corrupt Practices Act, which generally prohibits U.S. companies from engaging in bribery or other prohibited payments to foreign officials for the purpose of obtaining or retaining business. Non-U.S. companies, including some that may compete with us, are not subject to these prohibitions. If our employees or other agents are found to have engaged in practices such as bribery, pay-offs or other fraudulent practices in China, we could suffer severe penalties and other consequences that may have a material adverse effect on our business, financial condition and results of operations. Adverse general economic conditions could harm our business. Adverse overall economic conditions that impact consumer spending could impact our results of operations. Future economic conditions affecting disposable income such as employment levels, consumer confidence, credit availability, business conditions, stock market volatility, weather conditions, acts of terrorism, pandemic, threats of war, and interest and tax rates could reduce consumer spending or cause consumers to shift their spending away from our goods and services. If the economic conditions continue to be adverse or worsen, we may experience material adverse impacts on our business, operating results and financial condition. A drop in the retail price of conventional energy or non-solar renewable energy sources could harm our business. The price of conventional energy can affect the demand for alternative energy solutions such as solar. Fluctuations in economic and market conditions that impact the prices of conventional and non-solar renewable energy sources could cause the demand for solar energy systems to decline, which would have a negative impact on our business. Inexpensive prices for oil and other fossil fuels and utility electric rates could also have a negative effect on our PV system installation and polysilicon production businesses. Conversely, our polysilicon manufacturing process uses significant amounts of electric energy.High energy prices, therefore, could increase our production costs, and increases in the cost of electricity reduce our margins.Although we have entered into a long term contract with Idaho Power to supply electric power to the Polysilicon Plant at a fixed rate, the Idaho Public Utilities Commission can change the rate under certain circumstances.Should this happen, substantial increases in our electricity costs could have a material adverse effect on our business, financial condition and results of operations. Current credit and financial market conditions could prevent or delay our current or future customers from obtaining financing necessary to purchase our products and services or finance their own operations or capacity expansions, which could adversely affect our business, our operating results and financial condition. Due to the recent severe tightening of credit and concerns regarding the availability of credit around the world, our solar customers may delay or attempt to delay their payments to us in connection with product and service purchases, or may be delayed in obtaining, or may not be able to obtain, necessary financing for their purchases of our products and services or their own operations or expansion plans. In addition, the current credit and financial market conditions may adversely affect the ability of our customers that have executed long-term supply agreements to purchase polysilicon from us to make additional required payments to us pursuant to these long-term supply agreements or to fund their own expansion plans. Delays of this nature could materially harm our polysilicon sales and PV installations, and therefore harm our business. 23 Risks Associated With Government Regulation and Incentives If we do not obtain on a timely basis the necessary government permits and approvals to construct and operate the Polysilicon Plant, our construction costs could increase and our business could be harmed. We have received the air permit and storm water prevention permit that are necessary to begin construction of the Polysilicon Plant; however, we need to apply for additional permits with federal, state and local authorities, including permits to operate the Polysilicon Plant when construction is complete. The government regulatory process is lengthy and unpredictable and delays could cause additional expense and increase our construction costs. In addition, we could be required to change our construction plans in order receive the required permits and such changes could also result in additional expense and delay. Any delay in completion of construction could result in us failing to meet our delivery deadlines under our supply agreements and give the other parties to these agreements the right to terminate the agreements. Our business and industry are subject to government regulation, which may harm our ability to market our products. The market for electricity generation products is heavily influenced by foreign, federal, state and local government regulations and policies concerning the electric utility industry, as well as policies promulgated by electric utilities. These regulations and policies often relate to electricity pricing and technical interconnection of customer-owned electricity generation. In the United States and in a number of other countries, these regulations and policies are being modified and may continue to be modified. Customer purchases of, or further investment in the research and development of, alternative energy sources, including solar power technology, could be deterred by these regulations and policies, which could result in a significant reduction in the potential demand for our PV system installations. For example, without a regulatory mandated exception for solar power systems, utility customers are often charged interconnection or standby fees for putting distributed power generation on the electric utility grid. These fees could increase the cost to our customers of installing PV systems and make them less desirable, thereby harming our business, prospects, results of operations and financial condition. Furthermore, our agreements with The James Campbell Company and Forest City Hawaii to construct PV systems are conditioned upon receiving various government approvals. The installation of PV systems is subject to oversight and regulation in accordance with national and local ordinances relating to zoning, building codes, safety, environmental protection, utility interconnection and metering and related matters. It is difficult to track the requirements of individual states and counties and to design equipment to comply with the varying standards. Any new government regulations or utility policies pertaining to PV system installations may result in significant additional expenses to us and, as a result, could cause a significant reduction in demand for our PV system installation services. If government incentives to locate the Polysilicon Plant in the City of Pocatello, Idaho are not realized then the costs of establishing the Polysilicon Plant may be higher than we currently estimate. The State of Idaho and the local municipal government have approved a variety of incentives to attract Hoku Materials, including tax incentives, financial support for infrastructure improvements around the Polysilicon Plant, and grants to fund the training of new employees. In March 2007, we entered into a 99-year ground lease with the City of Pocatello, for approximately 67 acres of land in Pocatello, Idaho and in May 2007, we commenced construction of the Polysilicon Plant. In May 2007, the City of Pocatello approved an ordinance that authorized certain tax incentives related to the infrastructure necessary for the completion and operation of the Polysilicon Plant. In May 2009, we entered into an Economic Development Agreement, or the PDA Agreement, with the Pocatello Development Authority, or the PDA, pursuant to which the PDA agreed to reimburse to us amounts we actually incur in making certain infrastructure improvements consistent with the North Portneuf Urban Renewal Area and Revenue Allocation District Improvement Plan and the Idaho Urban Renewal Law, or the Infrastructure Reimbursement, and an additional amount as reimbursement for and based on the number of full time employee equivalents we create and maintain, or the Employment Reimbursement, at the Polysilicon Plant.The parties agreed that (a) the Infrastructure Reimbursement will be an amount that is equal to 95% of the tax increment payments the PDA actually collects on the North Portneuf Tax Increment Financing District with respect to our real and personal property located in such district, or the TIF Revenue, up to approximately $26.0 million, less the actual Road Costs, and (b) the Employment Reimbursement will be an amount that is equal to 50% of the TIF Revenue, up to approximately $17.0 million. However, there are no assurances that all or any part of the amount authorized will be paid to us, and we could ultimately receive significantly less or nothing at all, and we may not realize the benefits of these other offered incentives including workforce training funds and utility capacities. The tax incentives expire on December 31, 2030. If there are changes to the ordinance, which affects the amount of the incentives, or for other reasons, some of which may be beyond our control, we are unable to realize all or any part of these incentives, the operating costs of the Polysilicon Plant may be higher than we currently estimate. The reduction or elimination of government and economic incentives for PV systems and related products could reduce the market opportunity for our PV installation services. We believe that the near-term growth of the market for on-grid applications, where solar power is used to supplement a customer’s electricity purchased from the utility network, depends in large part on the availability and size of government incentives. Because we plan to sell to the on-grid market, the reduction or elimination of government incentives may adversely affect the growth of this market or result in increased price competition, both of which adversely affect our ability to compete in this market. Currently, the U.S. federal solar tax credit is scheduled to expire at the end of calendar year 2016. If similar tax or other federal government incentives are not available beyond calendar year 2016, it could harm our PV system installation business. 24 Today, the cost of solar power exceeds the cost of power furnished by the electric utility grid in many locations. As a result, federal, state and local government bodies in many countries, most notably Germany, Japan and the United States, have provided incentives in the form of rebates, tax credits and other incentives to end users, distributors, system integrators and manufacturers of solar power products to promote the use of solar energy in on-grid applications and to reduce dependency on other forms of energy. These government economic incentives could be reduced or eliminated altogether. For example, Germany has been a strong supporter of solar power products and systems and political changes in Germany could result in significant reductions or eliminations of incentives, including the reduction of tariffs over time. Some solar program incentives expire, decline over time, are limited in total funding or require renewal of authority. Net metering policies in Japan could limit the amount of solar power installed there. Reductions in, or elimination or expiration of, governmental incentives could result in decreased demand for PV products, and reduce the size of the market for our planned PV system installation services and the demand for solar-grade polysilicon. Risks Associated With Our Common Stock and Charter Documents Our stock price is volatile and purchasers of our common stock could incur substantial losses. Our stock price is volatile and between April 1, 2009 and March 31, 2010, our stock had low and high sales prices in the range of $1.67 to $4.64 per share. During fiscal 2010, the stock market in general has experienced extreme volatility that has often been unrelated to the operating performance of particular companies. The market price of our common stock may fluctuate significantly in response to a number of factors, including: · variations in our financial results or those of our competitors and our customers; · announcements by us, our competitors and our customers of acquisitions, new products, the acquisition or loss of significant contracts, commercial relationships or capital commitments; · the performance of the stock market generally and the over-all condition of the global macro economy; · failure to meet the expectations of securities analysts or investors with respect to our financial results; · our ability to develop and market new and enhanced products on a timely basis; · litigation; · changes in our management; · changes in governmental regulations or in the status of our regulatory approvals; · future sales of our common stock by us and future sales of our common stock by our officers, directors and affiliates, including Tianwei; · investors’ perceptions of us; and · general economic, industry and market conditions. In addition, in the past, following periods of volatility and a decrease in the market price of a company’s securities, securities class action litigation has often been instituted against that company. Class action litigation, if instituted against us, could result in substantial costs and a diversion of our management’s attention and resources. Tianweihas a controlling interest in us and, as long as Tianwei controls us, other stockholders’ ability to influence matters requiring stockholder approval will be limited. Tianwei owns 33,379,287 shares of our common stock, and holds a warrant to purchase an additional 10 million shares of our common stock, together representing approximately 66% of our total outstanding shares of common stock. Tianwei has the right to nominate four out of seven of our directors until the earlier of (i) Tianwei (together with its affiliates) ceasing to be our largest individual stockholder or (i) Tianwei (together with its affiliates) owning less than 25% of the outstanding shares of our common stock. In addition, as a majority stockholder Tianwei has the ability to control the outcome of all matters that would be determined by a vote of our stockholders, including: 25 · the composition of our board of directors and, through our board of directors, any determination with respect to our business plans and policies, including the appointment and removal of our officers; · any determinations with respect to mergers and other business combinations; · our acquisition or disposition of assets; · our financing activities; · changes to our polysilicon supply agreements with Tianwei; · the allocation of business opportunities that may be suitable for us and Tianwei; · the payment of dividends on our common stock; and · the number of shares available for issuance under our stock plans. Tianwei’s voting control may discourage transactions involving a change of control of us, including transactions in which the holders of our common stock might otherwise receive a premium for their shares over the then current market price. Until one year from the close of the Tianwei financing transaction, Tianwei will be prohibited from selling or transferring, directly or indirectly, 70% of its shares of common stock. Thereafter, Tianwei will not be prohibited from selling a controlling interest in us to a third party and may do so without stockholder approval and without providing for a purchase of other stockholders’ shares of common stock. Accordingly, our shares of common stock may be worth less than they would be if Tianwei did not maintain voting control over us. Through control of our board of directors, Tianwei may cause our board to act in Tianwei’s best interests which may diverge from the best interests of other stockholders and make it difficult for us to recruit quality independent directors. Pursuant to an Investor Rights Agreement, dated as of December 2009, Tianwei has the right to nominate four out of seven board of directors and may at any time replace four out of seven of our directors. As a result, unless and until the earlier of (i) Tianwei (together with its affiliates) ceasing to be our largest individual stockholder or (ii) Tianwei (together with its affiliates) owning less than 25% of the outstanding shares of our common stock, Tianwei can effectively control and direct our board of directors, which means that to the extent that our interests and the interests of Tianwei diverge, Tianwei can cause us to act in Tianwei’s best interest to the detriment of the value of our common stock. Under these circumstances, persons who might otherwise accept our invitation to join our board of directors may decline. Foreign investors in our stock may face certain tax withholding rules if we are classified as a U.S. real property holding corporation. Under U.S. tax rules, a corporation is considered a U.S. real property holding corporation if the fair market value of its real property interests held by the corporation in the United States equals or exceeds 50% of the total fair market values of its real property interests and business assets.In such event, the foreign seller of stock in a publicly-traded corporation who owns more than 5% of that corporation’s common stock is subject to a tax withholding requirement imposed on the purchaser, equal to 10% of the sales price of the stock. This 10% withholding applies to the amount realized on the sale of the stock, irrespective of the seller’s gain on the sale. This withheld tax is treated as an advance payment against the actual individual or corporate capital-gains tax owed by the investor.In the event we were to be classified as a U.S. real property holding corporation, large foreign investors who hold more than 5% of our stock, would be subject to this 10% withholding requirement. Anti-takeover defenses that we have in place could prevent or frustrate attempts by stockholders to change our directors or management. Provisions in our amended and restated certificate of incorporation and bylaws may make it more difficult for or prevent a third party from acquiring control of us without the approval of our Board of Directors. These provisions: · establish a classified Board of Directors, so that not all members of our Board of Directors may be elected at one time; · set limitations on the removal of directors; · limit who may call a special meeting of stockholders; · establish advance notice requirements for nominations for election to our Board of Directors or for proposing matters that can be acted upon at stockholder meetings; · prohibit stockholder action by written consent, thereby requiring all stockholder actions to be taken at a meeting of our stockholders; and · provide our Board of Directors the ability to designate the terms of and issue new series of preferred stock without stockholder approval. 26 These provisions may have the effect of entrenching our management team and may deprive investors of the opportunity to sell their shares to potential acquirers at a premium over prevailing prices. This potential inability to obtain a control premium could reduce the price of our common stock. As a Delaware corporation, we are also subject to Delaware anti-takeover provisions. Our Board of Directors could rely on Delaware law to prevent or delay an acquisition. Because we do not intend to pay dividends, stockholders will benefit from an investment in our common stock only if it appreciates in value. We have not paid cash dividends on any of our classes of capital stock to date, and we currently intend to retain our future earnings, if any, to fund the development and growth of our business.As a result, we do not expect to pay any cash dividends in the foreseeable future.The success of an investment in our common stock will depend entirely upon any future appreciation.There is no guarantee that our common stock will appreciate in value or even maintain the price at which stockholders purchased their shares. Item1B. Unresolved Staff Comments None. Item2. Properties In March 2007, we entered into a 99-year ground lease with the City of Pocatello, for approximately 67 acres of land in Pocatello, Idaho, for the location of our Polysilicon Plant. The annual rent for the ground lease is fixed at one dollar per year until the expiration of the lease on December 31, 2106. In addition to this 67-acre lease, we and the City of Pocatello have signed a separate agreement granting us an option to lease an additional 450 acres of land owned by the City of Pocatello, which we could use for any future expansion. The terms of any future lease will be subject to good faith negotiations between us and the City of Pocatello. In October 2008, we entered into a lease for 5,868 square feet of commercial office space in Honolulu, Hawaii.As of March 31, 2010, thelease has approximately 30 months remaining on the current term, with an option to extend for an additional five years.This office space presently serves as our corporate headquarters. We also have 5,990 square feet of leased warehouse and office space located in Aiea, Hawaii, that is used primarily by Hoku Solar for equipment storage and general operations. Item3. Legal Proceedings From time to time, we may be involved in litigation relating to claims arising out of our operations. We are not currently involved in any material legal proceedings. Item4. Removed and Reserved PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock has traded on The NASDAQ Global Market, or NASDAQ, under the symbol “HOKU” since August5, 2005. The high and low sales prices of our common stock, as reported by the NASDAQ, for the quarters indicated are as follows: Sales prices High Low Fiscal year ended March 31, 2010 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ Fiscal year ended March 31, 2009 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ 27 As of May 3, 2010, there were 67 stockholders of record of our common stock. Such number does not include beneficial owners holding shares through nominee names. Performance Graph The performance graph below shows the total stockholder return of an investment of $100 in cash made on August 5, 2005 (the date our stock began trading on NASDAQ) for our common stock, the NASDAQ composite and the Russell 3000 Technology.All values assume reinvestment of the full amount of all dividends.We have selected the Russell 3000 Technology index for comparison purposes, as we do not believe we can reasonably identify an appropriate peer group index.The comparisons shown in the graph below are based on historical data and we caution that that the stock price performance shown in the graph below is not indicative of, nor is it intended to forecast, the future performance of our common stock. The above Stock Performance Graph and related information shall not be deemed “soliciting material” or to be “filed” with the Securities and Exchange Commission, nor shall such information be incorporated by reference into any future filing under the Securities Act of 1933 or Securities Exchange Act of 1934, each as amended, except to the extent that the Company specifically incorporates it by reference into such filing. 8/05/05 3/31/10 Hoku Corporation $ $ NASDAQ Composite $ $ Russell 3000 $ $ 28 Dividend Policy We have never declared or paid any cash dividends on our capital stock. We currently intend to retain any future earnings to finance the growth and development of our business and, therefore, do not anticipate paying any cash dividends in the foreseeable future. Any future determination to pay cash dividends will be at the discretion of our Board of Directors and will depend upon our financial condition, operating results and capital requirements, any contractual restrictions and other factors that our Board of Directors deems relevant. Unregistered Sales of Equity Securities In December 2009, we completed a financing transaction with Tianwei in which we issued to Tianwei 33,379,287 shares of our common stock and a warrant to purchase an additional 10 million shares of our common stock. The shares of common stock and the shares of common stock issuable pursuant to the terms of the warrant were sold in a private placement pursuant to an exemption from the registration requirements of the Securities Act afforded by Section 4(2) and/or Regulation D of the Securities Act and were not registered under the Securities Act of 1933, as amended, or any state securities laws. Equity Compensation Plan Information The number of shares issuable upon exercise of outstanding stock options, the weighted-average exercise price of the outstanding options, and the number of stock options remaining for future issuance for each of our equity compensation plans as of March 31, 2010 are summarized as follows: PlanCategory Numberof securities tobeissued upon exerciseof outstanding options, warrants andrights Weighted-average exercisepriceof outstandingoptions, warrantsandrights Numberofsecurities remainingavailable for issuanceunder equitycompensation plans(excluding securities reflected incolumn(a)) (a) (b) (c) Equity compensation plans approved by security holders(1) $ (3) Equity compensation plans not approved by security holders(2) — — — Total $ (3) (4) This row includes our 2002 Stock Plan, 2005 Equity Incentive Plan, and 2005 Non-Employee Directors’ Stock Option Plan. All of our equity compensation plans have been approved by our stockholders. Represents weighted average exercise price of outstanding options only. The number of shares of common stock reserved for issuance under our 2005 Equity Incentive Plan will automatically increase on April 1st of each year, from 2006 through 2014, in an amount equal to the lesser of 133,333 shares of our common stock or the number of shares of common stock granted pursuant to stock awards in the prior fiscal year. The number of shares of our common stock reserved for issuance under our 2005 Non-Employee Directors’ Stock Option Plan will automatically increase on April 1st of each year, from 2006 through 2014, by the number of shares of common stock subject to options granted during the preceding fiscal year, less the number of shares that reverted back to the share reserve during the preceding fiscal year. Our Board has the authority to designate a smaller number of shares by which the authorized number of shares of common stock will be increased under both plans prior to the last day of any fiscal year. Issuer Purchases of Equity Securities Period Total Number of Shares (or Units) Purchased Average Price Paid per Share (or Unit) Total Number of Shares (or Units) Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Approximate Dollar Value) of Shares (or Units) that May Yet Be Purchased Under the Plans or Programs On January 31, 2010 (a) $ - - (a) The purchases reported were 11,655 and 10,074 shares from Dustin Shindo and Scott Paul, respectively, effected tosatisfy tax withholding obligations resulting fromthe vesting of 30,000 and 25,000 restricted stock, respectively, on January 31, 2010. 29 Item6. Selected Financial Data The following selected financial data should be read in conjunction with our financial statements and the notes thereto, and with Item7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” The statement of operations data for the fiscal years ended March 31, 2010, March 31, 2009 and March31, 2008 and the balance sheet data as of March 31, 2010 and March 31, 2009 have been derived from and should be read in conjunction with our audited financial statements and the notes thereto included elsewhere in this Annual Report on Form 10-K. The statement of operations data for the fiscal years ended March 31, 2007 and March31, 2006 and the balance sheet data as of March31, 2008, March 31, 2007 and March31, 2006 are derived from audited financial statements and the notes thereto which are not included in this Annual Report on Form 10-K. Historical results are not necessarily indicative of future results. Fiscal Year Ended March31, (in thousands, except share and per share data) Statements of Operations Data: Revenue: Service, license, and product revenue $ Total revenue Cost of revenue: Cost of service, license and product revenue (1) Total cost of revenue Gross margin Operating expenses: Selling, general and administrative (1) Research and development ( 1) — — 86 Total operating expenses Income (loss) from operations ) Interest and other income Income (loss) before noncontrolling interest and income tax benefit ) Noncontrolling interest ) ) Income tax benefit — — — Net income (loss) $ ) $ ) $ ) $ ) $ Basic net income (loss) per share $ ) $ ) $ ) $ ) $ Diluted net income (loss) per share $ ) $ ) $ ) $ ) $ Shares used in computing basic net income (loss) per share Shares used in computing diluted net income (loss) per share Cost of service, license and product revenue $
